Exhibit 10.37

 

 

 

CREDIT AGREEMENT

 

 

DATED AS OF MAY 15, 2007,

 

 

AMONG

 

 

SMART BUSINESS ACQUISITION, LLC
(to be known as Smart Business Advisory and Consulting, LLC)

 

 

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

 

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

 

AND

 

 

BANK OF MONTREAL,

as Administrative Agent

 

 

 

BMO CAPITAL MARKETS, AS LEAD ARRANGER AND SOLE BOOK RUNNER

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

THE CREDIT FACILITIES

 

1

Section 1.1.

 

Term Loan Commitments

 

1

Section 1.2.

 

Revolving Credit Commitments

 

1

Section 1.3.

 

Letters of Credit

 

2

Section 1.4.

 

Applicable Interest Rates

 

4

Section 1.5.

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

 

6

Section 1.6.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

 

6

Section 1.7.

 

Interest Periods

 

8

Section 1.8.

 

Maturity of Loans

 

9

Section 1.9.

 

Prepayments

 

10

Section 1.10.

 

Default Rate

 

13

Section 1.11.

 

Evidence of Indebtedness

 

13

Section 1.12.

 

Funding Indemnity

 

14

Section 1.13.

 

Commitment Terminations

 

15

Section 1.14.

 

Substitution of Lenders

 

15

Section 1.15.

 

Swing Loans

 

16

 

 

 

 

 

SECTION 2.

 

FEES

 

17

Section 2.1.

 

Fees

 

17

 

 

 

 

 

SECTION 3.

 

PLACE AND APPLICATION OF PAYMENTS

 

18

Section 3.1.

 

Place and Application of Payments

 

18

Section 3.2.

 

Account Debit

 

19

 

 

 

 

 

SECTION 4.

 

GUARANTIES AND COLLATERAL

 

20

Section 4.1.

 

Guaranties

 

20

Section 4.2.

 

Collateral

 

20

Section 4.3.

 

Liens on Real Property

 

21

Section 4.4.

 

Further Assurances

 

21

 

 

 

 

 

SECTION 5.

 

DEFINITIONS; INTERPRETATION

 

21

Section 5.1.

 

Definitions

 

21

Section 5.2.

 

Interpretation

 

37

Section 5.3.

 

Change in Accounting Principles

 

37

 

 

 

 

 

SECTION 6.

 

REPRESENTATIONS AND WARRANTIES

 

38

Section 6.1.

 

Organization and Qualification

 

38

Section 6.2.

 

Parent and Subsidiaries

 

38

 

--------------------------------------------------------------------------------


 

Section 6.3.

 

Authority and Validity of Obligations

 

38

Section 6.4.

 

Use of Proceeds; Margin Stock

 

39

Section 6.5.

 

Financial Reports

 

39

Section 6.6.

 

No Material Adverse Change

 

40

Section 6.7.

 

Full Disclosure

 

40

Section 6.8.

 

Trademarks, Franchises, and Licenses

 

40

Section 6.9.

 

Governmental Authority and Licensing

 

40

Section 6.10.

 

Good Title

 

40

Section 6.11.

 

Litigation and Other Controversies

 

40

Section 6.12.

 

Taxes

 

41

Section 6.13.

 

Approvals

 

41

Section 6.14.

 

Affiliate Transactions

 

41

Section 6.15.

 

Investment Company

 

41

Section 6.16.

 

ERISA

 

41

Section 6.17.

 

Compliance with Laws

 

41

Section 6.18.

 

Reserved

 

42

Section 6.19.

 

Solvency

 

42

Section 6.20.

 

No Broker Fees

 

42

Section 6.21.

 

No Default

 

42

Section 6.22.

 

Initial Acquisition Agreement

 

42

 

 

 

 

 

SECTION 7.

 

CONDITIONS PRECEDENT

 

43

Section 7.1.

 

All Credit Events

 

43

Section 7.2.

 

Initial Credit Event

 

43

 

 

 

 

 

SECTION 8.

 

COVENANTS

 

46

Section 8.1.

 

Maintenance of Business

 

46

Section 8.2.

 

Maintenance of Properties

 

46

Section 8.3.

 

Taxes and Assessments

 

46

Section 8.4.

 

Insurance

 

46

Section 8.5.

 

Financial Reports

 

47

Section 8.6.

 

Inspection

 

48

Section 8.7.

 

Borrowings and Guaranties

 

49

Section 8.8.

 

Liens

 

50

Section 8.9.

 

Investments, Acquisitions, Loans and Advances

 

51

Section 8.10.

 

Mergers, Consolidations and Sales

 

52

Section 8.11.

 

Maintenance of Subsidiaries

 

52

Section 8.12.

 

Dividends and Certain Other Restricted Payments

 

53

Section 8.13.

 

ERISA

 

53

Section 8.14.

 

Compliance with Laws

 

54

Section 8.15.

 

Burdensome Contracts With Affiliates

 

54

Section 8.16.

 

No Changes in Fiscal Year

 

54

Section 8.17.

 

Formation of Subsidiaries

 

54

Section 8.18.

 

Change in the Nature of Business

 

54

Section 8.19.

 

Use of Proceeds

 

54

 

ii

--------------------------------------------------------------------------------


 

Section 8.20.

 

No Restrictions

 

54

Section 8.21.

 

Domestic Revenues

 

55

Section 8.22.

 

Financial Covenants

 

55

Section 8.23.

 

Depository Banks

 

57

Section 8.24.

 

Hedging Agreements

 

58

 

 

 

 

 

SECTION 9.

 

EVENTS OF DEFAULT AND REMEDIES

 

58

Section 9.1.

 

Events of Default

 

58

Section 9.2.

 

Non-Bankruptcy Defaults

 

60

Section 9.3.

 

Bankruptcy Defaults

 

60

Section 9.4.

 

Collateral for Undrawn Letters of Credit

 

61

Section 9.5.

 

Notice of Default

 

61

Section 9.6.

 

Right to Cure

 

61

 

 

 

 

 

SECTION 10.

 

CHANGE IN CIRCUMSTANCES

 

62

Section 10.1.

 

Change of Law

 

62

Section 10.2.

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

 

63

Section 10.3.

 

Increased Cost and Reduced Return

 

63

Section 10.4.

 

Lending Offices

 

64

Section 10.5.

 

Discretion of Lender as to Manner of Funding

 

65

 

 

 

 

 

SECTION 11.

 

THE ADMINISTRATIVE AGENT

 

65

Section 11.1.

 

Appointment and Authorization of Administrative Agent

 

65

Section 11.2.

 

Administrative Agent and its Affiliates

 

65

Section 11.3.

 

Action by Administrative Agent

 

65

Section 11.4.

 

Consultation with Experts

 

66

Section 11.5.

 

Liability of Administrative Agent; Credit Decision

 

66

Section 11.6.

 

Indemnity

 

67

Section 11.7.

 

Resignation of Administrative Agent and Successor Administrative Agent

 

67

Section 11.8.

 

L/C Issuer

 

68

Section 11.9.

 

Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements

 

68

Section 11.10.

 

Designation of Additional Agents

 

68

Section 11.11.

 

Authorization to Release or Subordinate or Limit Liens

 

68

Section 11.12.

 

Authorization to Enter into, and Enforcement of, the Collateral Documents

 

69

 

 

 

 

 

SECTION 12.

 

THE GUARANTEES

 

69

Section 12.1.

 

The Guarantees

 

69

Section 12.2.

 

Guarantee Unconditional

 

70

Section 12.3.

 

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

 

71

 

iii

--------------------------------------------------------------------------------


 

Section 12.4.

 

Subrogation

 

71

Section 12.5.

 

Waivers

 

71

Section 12.6.

 

Limit on Recovery

 

71

Section 12.7.

 

Stay of Acceleration

 

71

Section 12.8.

 

Benefit to Guarantors

 

72

Section 12.9.

 

Guarantor Covenants

 

72

 

 

 

 

 

SECTION 13.

 

MISCELLANEOUS

 

72

Section 13.1.

 

Withholding Taxes

 

72

Section 13.2.

 

No Waiver, Cumulative Remedies

 

73

Section 13.3.

 

Non-Business Days

 

73

Section 13.4.

 

Documentary Taxes

 

74

Section 13.5.

 

Survival of Representations

 

74

Section 13.6.

 

Survival of Indemnities

 

74

Section 13.7.

 

Sharing of Set-Off

 

74

Section 13.8.

 

Notices

 

74

Section 13.9.

 

Counterparts

 

75

Section 13.10.

 

Successors and Assigns

 

75

Section 13.11.

 

Participants

 

75

Section 13.12.

 

Assignments

 

76

Section 13.13.

 

Amendments

 

78

Section 13.14.

 

Headings

 

79

Section 13.15.

 

Costs and Expenses; Indemnification

 

79

Section 13.16.

 

Set-off

 

80

Section 13.17.

 

Entire Agreement

 

80

Section 13.18.

 

Governing Law

 

80

Section 13.19.

 

Severability of Provisions

 

81

Section 13.20.

 

Excess Interest

 

81

Section 13.21.

 

Construction

 

81

Section 13.22.

 

Lender’s Obligations Several

 

82

Section 13.23.

 

Submission to Jurisdiction; Waiver of Jury Trial

 

82

Section 13.24.

 

USA Patriot Act

 

82

Section 13.25.

 

Confidentiality

 

82

 

 

 

 

 

Signature Page

 

 

 

S-1

 

EXHIBIT A

—

Notice of Payment Request

 

 

EXHIBIT B

—

Notice of Borrowing

 

 

EXHIBIT C

—

Notice of Continuation/Conversion

 

 

EXHIBIT D-1

—

Term B Note

 

 

EXHIBIT D-2

—

Revolving Note

 

 

EXHIBIT D-3

—

Swing Note

 

 

EXHIBIT E

—

Compliance Certificate

 

 

EXHIBIT F

—

Additional Guarantor Supplement

 

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT G

—

Assignment and Acceptance

 

 

SCHEDULE 1

—

Commitments

 

 

SCHEDULE 5.1

—

EBITDA

 

 

SCHEDULE 6.2

—

Subsidiaries

 

 

SCHEDULE 6.5

—

Financial Statement Exceptions to GAAP

 

 

SCHEDULE 6.10

—

Title to Assets

 

 

SCHEDULE 6.11

—

Litigation

 

 

SCHEDULE 6.14

—

Affiliate Transactions

 

 

SCHEDULE 8.7

—

Assumed Liabilities

 

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement is entered into as of May 15, 2007, by and among SMART
BUSINESS ACQUISITION, LLC, a Delaware limited liability company (to be known as
Smart Business and Advisory and Consulting, LLC) (the “Borrower”), SMART
BUSINESS HOLDINGS, INC., a Delaware corporation (the “Parent”), and the direct
and indirect Subsidiaries of the Borrower from time to time party to this
Agreement, as Guarantors, the several financial institutions from time to time
party to this Agreement, as Lenders, and BANK OF MONTREAL, as Administrative
Agent as provided herein.  All capitalized terms used herein without definition
shall have the same meanings herein as such terms are defined in Section 5.1
hereof.

 

PRELIMINARY STATEMENT

 

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                                                 THE CREDIT
FACILITIES.

 

Section 1.1.              Term Loan Commitments.  Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan (individually a “Term B Loan” and collectively for all the Lenders
the “Term B Loans”) in U.S. Dollars to the Borrower in the amount of such
Lender’s Term B Loan Commitment.  The Term B Loans shall be advanced in a single
Borrowing on the Closing Date and shall be made ratably by the Lenders in
proportion to their respective Term B Loan Percentages, at which time the Term B
Loan Commitments shall expire.  As provided in Section 1.6(a) hereof, the
Borrower may elect that the Term B Loans be outstanding as Base Rate Loans or
Eurodollar Loans.  No amount repaid or prepaid on any Term B Loan may be
borrowed again.

 

Section 1.2.              Revolving Credit Commitments.  Subject to the terms
and conditions hereof, each Lender, by its acceptance hereof, severally agrees
to make a loan or loans (individually a “Revolving Loan” and collectively the
“Revolving Loans”) in U.S. Dollars to the Borrower from time to time on a
revolving basis up to the amount of such Lender’s Revolving Credit Commitment,
subject to any reductions thereof pursuant to the terms hereof, before the
Revolving Credit Termination Date.  The sum of the aggregate principal amount of
Revolving Loans, Swing Loans and L/C Obligations at any time outstanding shall
not exceed the Revolving Credit Commitments in effect at such time.  Each
Borrowing of Revolving Loans shall be made ratably by the Lenders in proportion
to their respective Revolver Percentages.  As provided in Section 1.6(a) hereof,
the Borrower may elect that each Borrowing of Revolving Loans be either Base
Rate Loans or Eurodollar Loans.  Revolving Loans may be repaid and the principal
amount thereof reborrowed before the Revolving Credit Termination Date, subject
to the terms and conditions hereof.

 

--------------------------------------------------------------------------------


 

Section 1.3.              Letters of Credit.  (a) General Terms.  Subject to the
terms and conditions hereof, as part of the Revolving Credit, the L/C Issuer
shall issue standby letters of credit (each a “Letter of Credit”) for the
account of Borrower or for the account of the Borrower and one or more of its
Subsidiaries in an aggregate undrawn face amount up to the L/C Sublimit.  Each
Letter of Credit shall be issued by the L/C Issuer, but each Lender shall be
obligated to reimburse the L/C Issuer for such Lender’s Revolver Percentage of
the amount of each drawing thereunder and, accordingly, each Letter of Credit
shall constitute usage of the Revolving Credit Commitment of each Lender pro
rata in an amount equal to its Revolver Percentage of the L/C Obligations then
outstanding.

 

(b)             Applications.  At any time before the Revolving Credit
Termination Date, the L/C Issuer shall, at the request of the Borrower, issue
one or more Letters of Credit in U.S. Dollars, in a form reasonably satisfactory
to the L/C Issuer, with expiration dates (unless otherwise agreed by the
Required Lenders) no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or ten (10) days prior to the Revolving Credit
Termination Date, in an aggregate face amount as set forth above, upon the
receipt of an application duly executed by the Borrower and, if such Letter of
Credit is for the account of one of its Subsidiaries, such Subsidiary for the
relevant Letter of Credit in the form then customarily prescribed by the L/C
Issuer for the Letter of Credit requested (each an “Application”). 
Notwithstanding anything contained in any Application to the contrary:  (i) the
Borrower shall pay fees in connection with each Letter of Credit as set forth in
Section 2.1 hereof, (ii) except as otherwise provided in Section 1.9 hereof,
unless an Event of Default exists, the L/C Issuer will not call for the funding
by the Borrower of any amount under a Letter of Credit before being presented
with a drawing thereunder, and (iii) if the L/C Issuer is not timely reimbursed
for the amount of any drawing under a Letter of Credit on the date such drawing
is paid, the Borrower’s obligation to reimburse the L/C Issuer for the amount of
such drawing shall bear interest (which the Borrower hereby promises to pay)
from and after the date such drawing is paid at a rate per annum equal to the
sum of the Applicable Margin plus the Base Rate from time to time in effect
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual number of days elapsed).  If the L/C Issuer issues any Letter of Credit
with an expiration date that is automatically extended unless the L/C Issuer
gives notice that the expiration date will not so extend beyond its then
scheduled expiration date, unless the Required Lenders instruct the L/C Issuer
otherwise, the L/C Issuer will give such notice of non-renewal before the time
necessary to prevent such automatic extension if before such required notice
date:  (i) the expiration date of such Letter of Credit if so extended would be
after the Revolving Credit Termination Date, (ii) the Revolving Credit
Commitments have been terminated, or (iii) a Default or an Event of Default
exists and the Administrative Agent, at the request or with the consent of the
Required Lenders, has given the L/C Issuer instructions not to so permit the
extension of the expiration date of such Letter of Credit.  The L/C Issuer
agrees to issue amendments to the Letter(s) of Credit increasing the amount, or
extending the expiration date, thereof at the request of the Borrower subject to
the conditions of Section 7 hereof and the other terms of this Section 1.3.

 

(c)             The Reimbursement Obligations.  Subject to
Section 1.3(b) hereof, the obligation of the Borrower to reimburse the L/C
Issuer for all drawings under a Letter of Credit (a “Reimbursement Obligation”)
shall be governed by the Application related to such Letter of Credit,

 

2

--------------------------------------------------------------------------------


 

except that reimbursement shall be made by no later than 12:00 Noon (Chicago
time) on the date when each drawing is to be paid if the Borrower has been
informed of such drawing by the L/C Issuer on or before 11:00 a.m. (Chicago
time) on the date when such drawing is to be paid or, if notice of such drawing
is given to the Borrower after 11:00 a.m. (Chicago time) on the date when such
drawing is to be paid, by the end of such day, in immediately available funds at
the Administrative Agent’s principal office in Chicago, Illinois, or such other
office as the Administrative Agent may designate in writing to the Borrower (who
shall thereafter cause to be distributed to the L/C Issuer such amount(s) in
like funds).  If the Borrower does not make any such reimbursement payment on
the date due and the Participating Lenders fund their participations therein in
the manner set forth in Section 1.3(d) below, then all payments thereafter
received by the Administrative Agent in discharge of any of the relevant
Reimbursement Obligations shall be distributed in accordance with
Section 1.3(d) below.

 

(d)             The Participating Interests.  Each Lender (other than the Lender
acting as L/C Issuer in issuing the relevant Letter of Credit), by its
acceptance hereof, severally agrees to purchase from the L/C Issuer, and the L/C
Issuer hereby agrees to sell to each such Lender (a “Participating Lender”), an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer.  Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to:  (i) from the date the related payment was
made by the L/C Issuer to the date two (2) Business Days after payment by such
Participating Lender is due hereunder, the Federal Funds Rate for each such day
and (ii) from the date two (2) Business Days after the date such payment is due
from such Participating Lender to the date such payment is made by such
Participating Lender, the Base Rate in effect for each such day.  Each such
Participating Lender shall thereafter be entitled to receive its Revolver
Percentage of each payment received in respect of the relevant Reimbursement
Obligation and of interest paid thereon, with the L/C Issuer retaining its
Revolver Percentage thereof as a Lender hereunder.  The several obligations of
the Participating Lenders to the L/C Issuer under this Section 1.3 shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Participating Lender may have or have had against the
Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person whatsoever.  Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of any Commitment of any Lender, and each payment by a
Participating Lender

 

3

--------------------------------------------------------------------------------


 

under this Section 1.3 shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e)             Indemnification.  The Participating Lenders shall, to the extent
of their respective Revolver Percentages, indemnify the L/C Issuer (to the
extent not reimbursed by the Borrower) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from the L/C Issuer’s gross negligence or
willful misconduct) that the L/C Issuer may suffer or incur in connection with
any Letter of Credit issued by it.  The obligations of the Participating Lenders
under this Section 1.3(e) and all other parts of this Section 1.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.

 

(f)             Manner of Requesting a Letter of Credit.  The Borrower shall
provide at least three (3) Business Days’ advance written notice to the
Administrative Agent of each request for the issuance of a Letter of Credit,
such notice in each case to be accompanied by an Application for such Letter of
Credit properly completed and executed by the Borrower and, in the case of an
extension or an increase in the amount of a Letter of Credit, a written request
therefor, in a form reasonably acceptable to the Administrative Agent and the
L/C Issuer, in each case, together with the fees called for by this Agreement. 
The Administrative Agent shall promptly notify the L/C Issuer of the
Administrative Agent’s receipt of each such notice and the L/C Issuer shall
promptly notify the Administrative Agent and the Lenders of the issuance of the
Letter of Credit so requested.

 

Section 1.4.              Applicable Interest Rates.  (a) Base Rate Loans.  Each
Base Rate Loan made or maintained by a Lender shall bear interest during each
Interest Period it is outstanding (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced or continued, or
created by conversion from a Eurodollar Loan, until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect, payable on the
last day of its Interest Period and at maturity (whether by acceleration or
otherwise).

 

“Base Rate” means for any day the greater of:  (i) the rate of interest
announced or otherwise established by the Administrative Agent from time to time
as its prime commercial rate, or its equivalent, for U.S. Dollar loans to
borrowers located in the United States as in effect on such day, with any change
in the Base Rate resulting from a change in said prime commercial rate to be
effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that such rate may not be the Administrative
Agent’s best or lowest rate) and (ii) the sum of (x) the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an

 

4

--------------------------------------------------------------------------------


 

amount equal or comparable to the principal amount for which such rate is being
determined, plus (y) 1/2 of 1%.

 

(b)             Eurodollar Loans.  Each Eurodollar Loan made or maintained by a
Lender shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of 360 days and actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced or
continued, or created by conversion from a Base Rate Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable on the last day of the Interest Period and at maturity (whether
by acceleration or otherwise), and, if the applicable Interest Period is longer
than three (3) months, on each day occurring every three (3) months after the
commencement of such Interest Period.

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR

=

LIBOR

 

 

 

1 - Eurodollar Reserve Percentage

 

 

“Eurodollar Reserve Percentage” means, for any Borrowing of Eurodollar Loans,
the daily average for the applicable Interest Period of the maximum rate,
expressed as a decimal, at which reserves (including, without limitation, any
supplemental, marginal, and emergency reserves) are imposed during such Interest
Period by the Board of Governors of the Federal Reserve System (or any
successor) on “eurocurrency liabilities”, as defined in such Board’s
Regulation D (or in respect of any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Loans is
determined or any category of extensions of credit or other assets that include
loans by non-United States offices of any Lender to United States residents),
subject to any amendments of such reserve requirement by such Board or its
successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the Eurodollar Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D.

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount for which such rate is being determined.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the Telerate

 

5

--------------------------------------------------------------------------------


 

Page 3750 as of 11:00 a.m. (London, England time) on the day two (2) Business
Days before the commencement of such Interest Period.

 

“Telerate Page 3750” means the display designated as “Page 3750” on the Telerate
Service (or such other page as may replace Page 3750 on that service or such
other service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for U.S. Dollar deposits).

 

(c)             Rate Determinations.  The Administrative Agent shall determine
each interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of demonstrable error.

 

Section 1.5.              Minimum Borrowing Amounts; Maximum Eurodollar Loans. 
Each Borrowing of Base Rate Loans advanced under a Credit shall be in an amount
not less than $250,000.  Each Borrowing of Eurodollar Loans advanced, continued
or converted under a Credit shall be in an amount equal to $1,000,000 or such
greater amount which is an integral multiple of $500,000.  Without the
Administrative Agent’s consent, there shall not be more than six (6) Borrowings
of Eurodollar Loans outstanding hereunder at any one time.

 

Section 1.6.              Manner of Borrowing Loans and Designating Applicable
Interest Rates.  (a) Notice to the Administrative Agent.  The Borrower shall
give notice to the Administrative Agent by no later than 10:00 a.m. (Chicago
time):  (i) at least 3 Business Days before the date on which the Borrower
requests the Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the
date the Borrower requests the Lenders to advance a Borrowing of Base Rate
Loans.  The Loans included in each Borrowing shall bear interest initially at
the type of rate specified in such notice of a new Borrowing.  Thereafter,
subject to the terms and conditions hereof, the Borrower may from time to time
elect to change or continue the type of interest rate borne by each Borrowing
or, subject to the minimum amount requirement for each outstanding Borrowing set
forth in Section 1.5 hereof, a portion thereof, as follows:  (i) if such
Borrowing is of Eurodollar Loans, on the last day of the Interest Period
applicable thereto, the Borrower may continue part or all of such Borrowing as
Eurodollar Loans or convert part or all of such Borrowing into Base Rate Loans
or (ii) if such Borrowing is of Base Rate Loans, on any Business Day, the
Borrower may convert all or part of such Borrowing into Eurodollar Loans for an
Interest Period or Interest Periods specified by the Borrower.  The Borrower
shall give all such notices requesting the advance, continuation or conversion
of a Borrowing to the Administrative Agent by telephone or telecopy (which
notice shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing), substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form reasonably acceptable to the Administrative
Agent.  Notice of the continuation of a Borrowing of Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
Base Rate Loans into Eurodollar Loans must be given by no later than 10:00 a.m.
(Chicago time) at least three (3) Business Days before the date of the requested
continuation or conversion.  All such notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new,

 

6

--------------------------------------------------------------------------------


 

continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto.  The Borrower agrees
that the Administrative Agent may rely on any such telephonic or telecopy notice
given by any person the Administrative Agent in good faith believes is an
Authorized Representative without the necessity of independent investigation,
and in the event any such notice by telephone conflicts with any written
confirmation such telephonic notice shall govern if the Administrative Agent has
acted in reliance thereon.

 

(b)             Notice to the Lenders.  The Administrative Agent shall give
prompt telephonic or telecopy notice to each Lender of any notice from the
Borrower received pursuant to Section 1.6(a) above and, if such notice requests
the Lenders to make Eurodollar Loans, the Administrative Agent shall give notice
to the Borrower and each Lender by like means of the interest rate applicable
thereto promptly after the Administrative Agent has made such determination.

 

(c)             Borrower’s Failure to Notify; Automatic Continuations and
Conversions.  Any outstanding Borrowing of Base Rate Loans shall automatically
be continued for an additional Interest Period on the last day of its then
current Interest Period unless the Borrower has notified the Administrative
Agent within the period required by Section 1.6(a) that the Borrower intends to
convert such Borrowing, subject to Section 7.1 hereof, into a Borrowing of
Eurodollar Loans or such Borrowing is prepaid in accordance with
Section 1.9(a).  If the Borrower fails to give notice pursuant to
Section 1.6(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurodollar Loans before the last day of its
then current Interest Period within the period required by Section 1.6(a) or,
whether or not such notice has been given, one or more of the conditions set
forth in Section 7.1 for the continuation or conversion of a Borrowing of
Eurodollar Loans would not be satisfied, and such Borrowing is not prepaid in
accordance with Section 1.9(a), such Borrowing shall automatically be converted
into a Borrowing of Base Rate Loans.  In the event the Borrower fails to give
notice pursuant to Section 1.6(a) above of a Borrowing equal to the amount of a
Reimbursement Obligation and has not notified the Administrative Agent by
12:00 noon (Chicago time) on the day such Reimbursement Obligation becomes due
that it intends to repay such Reimbursement Obligation through funds not
borrowed under this Agreement, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans under the Revolving Credit (or, at the option of
the Administrative Agent, under the Swing Line) on such day in the amount of the
Reimbursement Obligation then due, which Borrowing shall be applied to pay the
Reimbursement Obligation then due.

 

(d)             Disbursement of Loans.  Not later than 1:00 p.m. (Chicago time)
on the date of any requested advance of a new Borrowing, subject to Section 7
hereof, each Lender shall make available its Loan comprising part of such
Borrowing in funds immediately available at the principal office of the
Administrative Agent in Chicago, Illinois.  The Administrative Agent shall make
the proceeds of each new Borrowing available to the Borrower at the
Administrative Agent’s principal office in Chicago, Illinois, by depositing such
proceeds to the credit of the Borrower’s principal operating account maintained
with the Administrative Agent or as the Borrower and the Administrative Agent
may otherwise agree.

 

7

--------------------------------------------------------------------------------


 

(e)             Administrative Agent Reliance on Lender Funding.  Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to:  (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day.  If such amount is not received from such Lender by the Administrative
Agent immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 1.12 hereof so that the Borrower will have no
liability under such Section with respect to such payment.

 

Section 1.7.              Interest Periods.  As provided in Section 1.6(a) and
1.15 hereof, at the time of each request to advance, continue or create by
conversion a Borrowing of Eurodollar Loans, the Borrower shall select an
Interest Period applicable to such Loans from among the available options.  The
term “Interest Period” means the period commencing on the date a Borrowing of
Loans is advanced, continued or created by conversion and ending:  (a) in the
case of Base Rate Loans, on the last day of the calendar quarter (i.e., the last
day of March, June, September or December, as applicable) in which such
Borrowing is advanced, continued or created by conversion (or on the last day of
the following calendar quarter if such Loan is advanced, continued or created by
conversion on the last day of a calendar quarter), (b) in the case of a
Eurodollar Loan, 1, 2, 3 or 6 months thereafter (provided that solely with
respect to the initial Borrowings on the Closing Date, the Borrowers may select
an Interest Period of one week which may be continued for a single additional
one week period), and (c) in the case of a  Swing Loan, on the date 1 to 5
Business Days thereafter as mutually agreed to by the Borrower and the
Administrative Agent; provided, however, that:

 

(i)         any Interest Period for a Borrowing of Loans consisting of Base Rate
Loans that otherwise would end after the final maturity date of such Loans 
shall end on the final maturity date of such Loans;

 

(ii)          no Interest Period with respect to any portion of Loans of any
type shall extend beyond the final maturity date of such Loans;

 

8

--------------------------------------------------------------------------------


 

(iii)          no Interest Period with respect to any portion of the Term B
Loans consisting of Eurodollar Loans shall extend beyond a date on which the
Borrower is required to make a scheduled payment of principal on the Term B
Loans unless the sum of (a) the aggregate principal amount of Term B Loans that
are Base Rate Loans plus (b) the aggregate principal amount of Term B Loans that
are Eurodollar Loans with Interest Periods expiring on or before such date
equals or exceeds the principal amount to be paid on the Term B Loans on such
payment date;

 

(iv)          whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

 

(v)         for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

 

Section 1.8.              Maturity of Loans.  (a) Scheduled Payments of Term B
Loans.  The Borrower shall make principal payments on the Term B Loans in
installments on the last day of each March, June, September, and December in
each year, commencing with the calendar quarter ending September 30, 2007, with
the amount of each such principal installment to equal the amount set forth in
Column B below shown opposite of the relevant due date as set forth in Column A
below:

 

COLUMN A

 

COLUMN B

 

PAYMENT DATE

 

SCHEDULED PRINCIPAL
PAYMENT ON TERM B LOANS

 

09/30/2007

 

$

112,500

 

12/31/2007

 

$

112,500

 

03/31/2008

 

$

112,500

 

06/30/2008

 

$

112,500

 

09/30/2008

 

$

112,500

 

12/31/2008

 

$

112,500

 

03/31/2009

 

$

112,500

 

06/30/2009

 

$

112,500

 

09/30/2009

 

$

112,500

 

12/31/2009

 

$

112,500

 

 

9

--------------------------------------------------------------------------------


 

COLUMN A

 

COLUMN B

 

PAYMENT DATE

 

SCHEDULED PRINCIPAL
PAYMENT ON TERM B LOANS

 

03/31/2010

 

$

112,500

 

06/30/2010

 

$

112,500

 

09/30/2010

 

$

112,500

 

12/31/2010

 

$

112,500

 

03/31/2011

 

$

112,500

 

06/30/2011

 

$

112,500

 

09/30/2011

 

$

112,500

 

12/31/2011

 

$

112,500

 

03/31/2012

 

$

112,500

 

06/30/2012

 

$

112,500

 

09/30/2012

 

$

112,500

 

12/31/2012

 

$

112,500

 

03/31/2013

 

$

112,500

 

 

, it being agreed that a final payment composed of all principal and interest
not sooner paid on the Term B Loans shall be due and payable on May 15, 2013,
the final maturity thereof.  Each such principal payment shall be applied to the
Lenders holding the Term B Loans pro rata based upon their Term B Loan
Percentages.

 

(b)           Revolving Loans and Swing Loans.  Each Revolving Loan and Swing
Loan, both for principal and interest not sooner paid, shall mature and be due
and payable by the Borrower on the Revolving Credit Termination Date.

 

Section 1.9.              Prepayments.  (a) Optional.  The Borrower may prepay
in whole or in part (but, if in part, then:  (i) if such Borrowing is of Base
Rate Loans, in an amount not less than $100,000, (ii) if such Borrowing is of
Eurodollar Loans, in an amount not less than $500,000, and (iii) in each case,
in an amount such that the minimum amount required for a Borrowing pursuant to
Section 1.5 and 1.15 hereof remains outstanding) any Borrowing of Eurodollar
Loans at any time upon three (3) Business Days prior notice by the Borrower to
the Administrative Agent or, in the case of a Borrowing of Base Rate Loans,
notice delivered by the Borrower to the Administrative Agent no later than
10:00 a.m. (Chicago time) on the date of prepayment (or, in any case, such
shorter period of time then agreed to by the Administrative Agent), such
prepayment to be made by the payment of the principal amount to be prepaid and,
in the case of any Term Loans, Eurodollar Loans or Swing Loans, accrued interest
thereon to the date fixed for prepayment plus any amounts due the Lenders under
Section 1.12 hereof.

 

(b)             Mandatory.  (i) If the Borrower or any Guarantor shall at any
time or from time to time make or agree to make a Disposition or shall suffer an
Event of Loss with respect to any

 

10

--------------------------------------------------------------------------------


 

Property, then the Borrower shall promptly notify the Administrative Agent of
such proposed Disposition or Event of Loss (including the amount of the
estimated Net Cash Proceeds to be received by the Borrower or such Guarantor in
respect thereof) and, promptly upon receipt by the Borrower or such Guarantor of
the Net Cash Proceeds of such Disposition or Event of Loss, the Borrower shall
prepay the Obligations in an aggregate amount equal to 100% of the amount of all
such Net Cash Proceeds; provided that (x) so long as no Default or Event of
Default then exists, this subsection shall not require any such prepayment with
respect to Net Cash Proceeds received on account of an Event of Loss so long as
such Net Cash Proceeds are applied to replace or restore the relevant Property
in accordance with the relevant Collateral Documents, (y) this subsection shall
not require any such prepayment with respect to Net Cash Proceeds received on
account of Dispositions during any fiscal year of the Borrower not exceeding
$500,000 in the aggregate so long as no Default or Event of Default then exists,
and (z) in the case of any Disposition not covered by clause (y) above, so long
as no Default or Event of Default then exists, if the Borrower states in its
notice of such event that the Borrower or the relevant Guarantor intends to
reinvest, within 120 days of the applicable Disposition, the Net Cash Proceeds
thereof in assets similar to the assets which were subject to such Disposition,
then the Borrower shall not be required to make a mandatory prepayment under
this subsection in respect of such Net Cash Proceeds to the extent such Net Cash
Proceeds are actually reinvested in such similar assets with such 120-day
period.  Promptly after the end of such 120-day period, the Borrower shall
notify the Administrative Agent whether the Borrower or such Guarantor has
reinvested such Net Cash Proceeds in such similar assets, and, to the extent
such Net Cash Proceeds have not been so reinvested, the Borrower shall promptly
prepay the Obligations in the amount of such Net Cash Proceeds not so
reinvested.  The amount of each such prepayment shall be applied, first to the
outstanding Term Loans until paid in full and then to the Revolving Credit.  If
the Administrative Agent or the Required Lenders so request, all proceeds of
such Disposition or Event of Loss shall be deposited with the Administrative
Agent (or its agent) and held by it in the Collateral Account.  So long as no
Default or Event of Default exists, the Administrative Agent is authorized to
disburse amounts representing such proceeds from the Collateral Account to or at
the Borrower’s direction for application to or reimbursement for the costs of
replacing, rebuilding or restoring such Property.

 

(ii)             If after the Closing Date the Borrower or any Guarantor shall
issue new equity securities (whether common or preferred stock or otherwise),
other than (A) equity securities issued in connection with the exercise of
employee stock options or pursuant to an employee stock incentive plan,
(B) capital stock of the Parent the Net Cash Proceeds of which are used in whole
or in part to finance a Permitted Acquisition, (C) capital stock issued to the
seller of an Acquired Business in connection with a Permitted Acquisition,
(D) capital stock of the Parent the Net Cash Proceeds of which are used to
finance redemptions of equity interests owned by managers of the Borrower or a
Guarantor upon termination of employment to the extent permitted by
Section 8.12(c) hereof, (E) capital stock of the Parent the Net Cash Proceeds of
which are used to finance Capital Expenditures and (F) equity securities issued
in connection with the exercise of a Cure Right, the Borrower shall promptly
notify the Administrative Agent of the estimated Net Cash Proceeds of such
issuance to be received by or for the account of the Borrower or such Subsidiary
in respect thereof.  Promptly upon receipt by the Borrower or such Subsidiary of
Net Cash Proceeds of such issuance, the Borrower shall prepay the Obligations in
an aggregate amount equal to 50% of the amount of such Net Cash Proceeds.  The
amount of

 

11

--------------------------------------------------------------------------------


 

each such prepayment shall be applied, first to the outstanding Term Loans until
paid in full and then to the Revolving Credit.  The Borrower acknowledges that
its performance hereunder shall not limit the rights and remedies of the Lenders
for any breach of Section 8.11 (Maintenance of Subsidiaries) or
Section 9.1(i) (Change of Control) hereof or any other terms of the Loan
Documents.

 

(iii)              If after the Closing Date the Borrower or any Guarantor shall
issue any Indebtedness for Borrowed Money, other than Indebtedness for Borrowed
Money permitted by Section 8.7 hereof, the Borrower shall promptly notify the
Administrative Agent of the estimated Net Cash Proceeds of such issuance to be
received by or for the account of the Borrower or such Guarantor in respect
thereof.  Promptly upon receipt by the Borrower or such Guarantor of Net Cash
Proceeds of such issuance, the Borrower shall prepay the Obligations in an
aggregate amount equal to 100% of the amount of such Net Cash Proceeds.  The
amount of each such prepayment shall be applied, first to the outstanding Term
Loans until paid in full and then to the Revolving Credit.  The Borrower
acknowledges that its performance hereunder shall not limit the rights and
remedies of the Lenders for any breach of Section 8.7 hereof or any other terms
of the Loan Documents.

 

(iv)             If after the Closing Date the Borrower or any Guarantor shall
issue any Subordinated Debt, the Borrower shall promptly notify the
Administrative Agent of the estimated Net Cash Proceeds of such issuance to be
received by or for the account of the Borrower or such Guarantor in respect
thereof.  Promptly upon receipt by the Borrower or such Guarantor of Net Cash
Proceeds of such issuance, the Borrower shall prepay the Obligations in an
aggregate amount equal to 100% of the amount of such Net Cash Proceeds.  The
amount of each such prepayment shall be applied, first to the outstanding Term
Loans until paid in full and then to the Revolving Credit.  The Borrower
acknowledges that its performance hereunder shall not limit the rights and
remedies of the Lenders for any breach of Section 8.7 hereof or any other terms
of the Loan Documents.

 

(v)             Within one hundred twenty (120) days after the end of each
fiscal year of the Parent (commencing with the Parent’s fiscal year ended
December 31, 2008), the Borrower shall prepay the Obligations by an amount equal
to the Excess Cash Flow Prepayment Percentage of Excess Cash Flow of Borrower
and its Subsidiaries for the most recently completed fiscal year of the
Borrower.  The amount of each such prepayment shall be applied, first to the
outstanding Term Loans until paid in full and then to the Revolving Credit.

 

(vi)             The Borrower shall, on each date the Revolving Credit
Commitments are reduced pursuant to Section 1.13 hereof, prepay the Revolving
Loans, Swing Loans, and, if necessary, prefund the L/C Obligations by the
amount, if any, necessary to reduce the sum of the aggregate principal amount of
Revolving Loans, Swing Loans, and L/C Obligations then outstanding to the amount
to which the Revolving Credit Commitments have been so reduced.

 

(vii)             Unless the Borrower otherwise directs, prepayments of Loans
under this Section 1.9(b) shall be applied first to Borrowings of Base Rate
Loans until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire.  Each
prepayment of Loans under this Section 1.9(b) shall be made by

 

12

--------------------------------------------------------------------------------


 

the payment of the principal amount to be prepaid and, in the case of any Term
Loans or Eurodollar Loans or Swing Loans, accrued interest thereon to the date
of prepayment together with any amounts due the Lenders under Section 1.12
hereof.  Each prefunding of L/C Obligations shall be made in accordance with
Section 9.4 hereof.

 

(c)             Any amount of Revolving Loans and Swing Loans paid or prepaid
before the Revolving Credit Termination Date may, subject to the terms and
conditions of this Agreement, be borrowed, repaid and borrowed again.  No amount
of the Term B Loans paid or prepaid may be reborrowed, and, in the case of any
partial prepayment, such prepayment shall be applied to the remaining
amortization payments on the relevant Loans on a ratable basis among all such
remaining amortization payments based on the principal amounts thereof.

 

Section 1.10.               Default Rate.  Notwithstanding anything to the
contrary contained herein, while any Event of Default exists or after
acceleration, the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of all
Loans and Reimbursement Obligations, and letter of credit fees at a rate per
annum equal to:

 

(a)          for any Base Rate Loan or any Swing Loan bearing interest based on
the Base Rate, the sum of 2.0% plus the Applicable Margin plus the Base Rate
from time to time in effect;

 

(b)         for any Eurodollar Loan or any Swing Loan bearing interest at the
Administrative Agent’s Quoted Rate, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for Base Rate Loans plus the Base Rate from time to
time in effect;

 

(c)          for any Reimbursement Obligation, the sum of 2.0% plus the amounts
due under Section 1.3 with respect to such Reimbursement Obligation; and

 

(d)         for any Letter of Credit, the sum of 2.0% plus the letter of credit
fee due under Section 2.1 with respect to such Letter of Credit;

 

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower.  While any Event of Default exists or after
acceleration, interest shall be paid on demand of the Administrative Agent at
the request or with the consent of the Required Lenders.

 

Section 1.11.               Evidence of Indebtedness.  (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

13

--------------------------------------------------------------------------------


 

(b)             The Administrative Agent shall also maintain accounts in which
it will record (i) the amount of each Loan made hereunder, the type thereof and
the Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

 

(c)             The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

(d)             Any Lender may request that its Loans be evidenced by a
promissory note or notes in the forms of Exhibit D-1 (in the case of its Term B
Loan and referred to herein as a “Term B Note”), D-2 (in the case of its
Revolving Loans and referred to herein as a “Revolving Note”), or D-3 (in the
case of its Swing Loans and referred to herein as a “Swing Note”), as applicable
(the Term B Notes, Revolving Notes and Swing Note being hereinafter referred to
collectively as the “Notes” and individually as a “Note”).  In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to the
order of such Lender in the amount of the relevant Term Loan, Commitment or
Swing Line Sublimit, as applicable.  Thereafter, the Loans evidenced by such
Note or Notes and interest thereon shall at all times (including after any
assignment pursuant to Section 13.12) be represented by one or more Notes
payable to the order of the payee named therein or any assignee pursuant to
Section 13.12, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in subsections (a) and (b) above.

 

Section 1.12.               Funding Indemnity.  If any Lender shall incur any
loss, cost or expense (including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or re-employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurodollar Loan or Swing
Loan or the relending or reinvesting of such deposits or amounts paid or prepaid
to such Lender) as a result of:

 

(a)          any payment, prepayment or conversion of a Eurodollar Loan on a
date other than the last day of its Interest Period,

 

(b)         any failure (because of a failure to meet the conditions of
Section 7 or otherwise) by the Borrower to borrow or continue a Eurodollar Loan
or Swing Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing
Loan on the date specified in a notice given pursuant to Section 1.6(a) or 1.15
hereof,

 

(c)          any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or

 

(d)         any acceleration of the maturity of a Eurodollar Loan or Swing Loan
as a result of the occurrence of any Event of Default hereunder,

 

14

--------------------------------------------------------------------------------


 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be conclusive if reasonably determined, absent
demonstrable error.

 

Section 1.13.               Commitment Terminations.  (a) Optional Revolving
Credit Terminations.  The Borrower shall have the right at any time and from
time to time, upon five (5) Business Days prior written notice to the
Administrative Agent (or such shorter period of time agreed to by the
Administrative Agent), to terminate the Revolving Credit Commitments without
premium or penalty and in whole or in part, any partial termination to be (i) in
an amount not less than $1,000,000 or such greater amount which is an integral
multiple of $1,000,000 and (ii) allocated ratably among the Lenders in
proportion to their respective Revolver Percentages, provided that the Revolving
Credit Commitments may not be reduced to an amount less than the sum of the
aggregate principal amount of Revolving Loans, Swing Loans, and L/C Obligations
then outstanding.  Any termination of the Revolving Credit Commitments below the
L/C Sublimit or Swing Line Sublimit then in effect shall reduce the L/C Sublimit
and Swing Line Sublimit, as applicable, by a like amount.  The Administrative
Agent shall give prompt notice to each Lender of any such termination of the
Revolving Credit Commitments.

 

(b)             Any termination of the Commitments pursuant to this Section 1.13
may not be reinstated.

 

Section 1.14.               Substitution of Lenders.  In the event (a) the
Borrower receives a claim from any Lender for compensation under Section 10.3 or
13.1 hereof, (b) the Borrower receives notice from any Lender of any illegality
pursuant to Section 10.1 hereof, (c) any Lender is in default in any material
respect with respect to its obligations under the Loan Documents, or (d) a
Lender fails to consent to an amendment or waiver requested under Section 13.13
hereof at a time when the Required Lenders have approved such amendment or
waiver (any such Lender referred to in clause (a), (b), (c), or (d) above being
hereinafter referred to as an “Affected Lender”), the Borrower may, in addition
to any other rights the Borrower may have hereunder or under applicable law,
require, at its expense, any such Affected Lender to assign, at par plus accrued
interest and fees, without recourse, all of its interest, rights, and
obligations hereunder (including all of its Commitments and the Loans and
participation interests in Letters of Credit and other amounts at any time owing
to it hereunder and the other Loan Documents) to a commercial bank or other
financial institution specified by the Borrower, provided that (i) such
assignment shall not conflict with or violate any law, rule or regulation or
order of any court or other governmental authority, (ii) the Borrower shall have
received the written consent of the Administrative Agent, which consent shall
not be unreasonably withheld, to such assignment, (iii) the Borrower shall have
paid to the Affected Lender all monies (together with amounts due such Affected
Lender under Section 1.12 hereof as if the Loans owing to it were prepaid rather
than assigned) other than such principal owing to it hereunder, and (iv) the
assignment is entered into in accordance with the other requirements of
Section 13.12 hereof (provided any assignment fees and reimbursable expenses due
thereunder shall be paid by the Borrower).

 

15

--------------------------------------------------------------------------------


 

Section 1.15.               Swing Loans.  (a)  Generally.  Subject to the terms
and conditions hereof, as part of the Revolving Credit, the Swing Line Lender
may, in its sole discretion, make loans in U.S. Dollars to the Borrower under
the Swing Line (individually a “Swing Loan” and collectively the “Swing Loans”)
which shall not in the aggregate at any time outstanding exceed the Swing Line
Sublimit.  The Swing Loans may be availed of by the Borrower from time to time
and borrowings thereunder may be repaid and used again during the period ending
on the Revolving Credit Termination Date.  Each Swing Loan shall be in a minimum
amount of $100,000 or such greater amount which is an integral multiple of
$50,000.

 

(b)             Interest on Swing Loans.  Each Swing Loan shall bear interest
until maturity (whether by acceleration or otherwise) at a rate per annum equal
to (i) the sum of the Base Rate plus the Applicable Margin for Base Rate Loans
under the Revolving Credit as from time to time in effect (computed on the basis
of a year of 365 or 366 days, as the case may be, for the actual number of days
elapsed) or (ii) the Administrative Agent’s Quoted Rate (computed on the basis
of a year of 360 days for the actual number of days elapsed).  Interest on each
Swing Loan shall be due and payable on the last day of its Interest Period and
at maturity (whether by acceleration or otherwise).

 

(c)             Requests for Swing Loans.  The Borrower shall give the
Administrative Agent prior notice (which may be written or oral) no later than
12:00 Noon (Chicago time) on the date upon which the Borrower requests that any
Swing Loan be made, of the amount and date of such Swing Loan, and the Interest
Period requested therefor and the Administrative Agent shall promptly notify the
Swing Line Lender of such request.  Within 30 minutes after receiving such
notice, the Administrative Agent shall in its discretion quote an interest rate
to the Borrower at which the Swing Line Lender would be willing to make such
Swing Loan available to the Borrower for the Interest Period so requested (the
rate so quoted for a given Interest Period being herein referred to as
“Administrative Agent’s Quoted Rate”).  The Borrower acknowledges and agrees
that the interest rate quote is given for immediate and irrevocable acceptance. 
If the Borrower does not so immediately accept the Administrative Agent’s Quoted
Rate for the full amount requested by the Borrower for such Swing Loan, the
Administrative Agent’s Quoted Rate shall be deemed immediately withdrawn and
such Swing Loan shall bear interest at the rate per annum determined by adding
the Applicable Margin for Base Rate Loans under the Revolving Credit to the Base
Rate as from time to time in effect.  Subject to the terms and conditions
hereof, the proceeds of such Swing Loan shall be made available to the Borrower
on the date so requested by depositing such proceeds to the credit of the
Borrower’s operating account maintained with the Administrative Agent or its
Affiliate or as the Borrower and the Administrative Agent may otherwise agree. 
Anything contained in the foregoing to the contrary notwithstanding, (i) the
obligation of the Swing Line Lender to make Swing Loans shall be subject to all
of the terms and conditions of this Agreement and (ii) the Swing Line Lender
shall not be obligated to make more than one Swing Loan during any one day.

 

(d)             Refunding Loans  In its sole and absolute discretion, the Swing
Line Lender may at any time direct the Administrative Agent, on behalf of the
Borrower (which hereby irrevocably authorizes the Administrative Agent to act on
its behalf for such purpose) and with notice to the Borrower, to request each
Lender to make a Revolving Loan in the form of a Base Rate Loan in an amount
equal to such Lender’s Revolver Percentage of the amount of the Swing Loans

 

16

--------------------------------------------------------------------------------


 

outstanding on the date such notice is given.  Unless an Event of Default
described in Section 9.1(j) or 9.1(k) exists with respect to the Borrower,
regardless of the existence of any other Event of Default, each Lender shall
make the proceeds of its requested Revolving Loan available to the
Administrative Agent, in immediately available funds, at the Administrative
Agent’s principal office in Chicago, Illinois, before 12:00 Noon (Chicago time)
on the Business Day following the day such notice is given.  The proceeds of
such Borrowing of Revolving Loans shall be immediately applied to repay the
outstanding Swing Loans.

 

(e)             Participations.  If any Lender refuses or otherwise fails to
make a Revolving Loan when requested by the Administrative Agent pursuant to
Section 1.15(d) above (because an Event of Default described in
Section 9.1(j) or 9.1(k) exists with respect to the Borrower or otherwise), such
Lender will, by the time and in the manner such Revolving Loan was to have been
funded to the Administrative Agent, purchase from the Swing Line Lender an
undivided participating interest in the outstanding Swing Loans in an amount
equal to its Revolver Percentage of the aggregate principal amount of Swing
Loans that were to have been repaid with such Revolving Loans.  Each Lender that
so purchases a participation in a Swing Loan shall thereafter be entitled to
receive its Revolver Percentage of each payment of principal received on the
Swing Loan and of interest received thereon accruing from the date such Lender
funded to the Administrative Agent its participation in such Loan.  The several
obligations of the Lenders under this Section shall be absolute, irrevocable and
unconditional under any and all circumstances whatsoever and shall not be
subject to any set-off, counterclaim or defense to payment which any Lender may
have or have had against the Borrower, any other Lender or any other Person
whatsoever.  Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of the Commitments of any Lender, and each payment made by a Lender
under this Section shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

SECTION 2.                                                 FEES.

 

Section 2.1.              Fees.  (a) Revolving Credit Commitment Fee.  The
Borrower shall pay to the Administrative Agent for the ratable account of the
Lenders in accordance with their Revolver Percentages a commitment fee at the
rate per annum equal to the Applicable Margin (computed on the basis of a year
of 360 days and the actual number of days elapsed) on the average daily Unused
Revolving Credit Commitments.  Such commitment fee shall be payable quarterly in
arrears on the last day of each March, June, September, and December in each
year (commencing on the first such date occurring after the date hereof) and on
the Revolving Credit Termination Date, unless the Revolving Credit Commitments
are terminated in whole on an earlier date, in which event the commitment fee
for the period to the date of such termination in whole shall be paid on the
date of such termination.

 

(b)             Letter of Credit Fees.  On the date of issuance or extension, or
increase in the amount, of any Letter of Credit pursuant to Section 1.3 hereof,
the Borrower shall pay to the L/C Issuer for its own account a fronting fee
equal to 0.125% of the face amount of (or of the increase in the face amount of)
such Letter of Credit.  Quarterly in arrears, on the last day of each March,
June, September, and December, commencing on the first such date occurring after
the date hereof, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the

 

17

--------------------------------------------------------------------------------


 

Lenders in accordance with their Revolver Percentages, a letter of credit fee at
a rate per annum equal to the Applicable Margin (computed on the basis of a year
of 360 days and the actual number of days elapsed) in effect during each day of
such quarter applied to the daily average face amount of Letters of Credit
outstanding during such quarter.  In addition, the Borrower shall pay to the L/C
Issuer for its own account the L/C Issuer’s standard issuance, drawing,
negotiation, amendment, assignment, and other administrative fees for each
Letter of Credit as established by the L/C Issuer from time to time.

 

(c)             Administrative Agent Fees.  The Borrower shall pay to the
Administrative Agent, for its own use and benefit, the fees agreed to between
the Administrative Agent and the Borrower in a fee letter dated March 23, 2007,
or as otherwise agreed to in writing between them.

 

SECTION 3.                                                 PLACE AND APPLICATION
OF PAYMENTS.

 

Section 3.1.              Place and Application of Payments.  All payments of
principal of and interest on the Loans and the Reimbursement Obligations, and of
all other Obligations payable by the Borrower under this Agreement and the other
Loan Documents, shall be made by the Borrower to the Administrative Agent by no
later than 12:00 Noon (Chicago time) on the due date thereof at the office of
the Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), for the benefit of the
Lender or Lenders entitled thereto.  Any payments received after such time shall
be deemed to have been received by the Administrative Agent on the next Business
Day.  All such payments shall be made in U.S. Dollars, in immediately available
funds at the place of payment, in each case without set-off or counterclaim. 
The Administrative Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest on Loans and on
Reimbursement Obligations in which the Lenders have purchased Participating
Interests ratably to the Lenders and like funds relating to the payment of any
other amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement.  If the Administrative Agent causes
amounts to be distributed to the Lenders in reliance upon the assumption that
the Borrower will make a scheduled payment and such scheduled payment is not so
made, each Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to:  (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day.

 

18

--------------------------------------------------------------------------------


 

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.9(b) hereof), all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders after acceleration
or the final maturity of the Obligations or termination of the Commitments as a
result of an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:

 

(a)          first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent, and any security trustee therefor, in
monitoring, verifying, protecting, preserving or enforcing the Liens on the
Collateral, in protecting, preserving or enforcing rights under the Loan
Documents, and in any event including all costs and expenses of a character
which the Borrower has agreed to pay the Administrative Agent under
Section 13.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

 

(b)         second, to the payment of any outstanding interest and fees due
under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

 

(c)          third, to the payment of principal on the Loans, unpaid
Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 9.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all such
L/C Obligations), and Hedging Liability, the aggregate amount paid to, or held
as collateral security for, the Lenders and, in the case of Hedging Liability,
their Affiliates to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

 

(d)         fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
secured by the Loan Documents (including, without limitation, Funds Transfer and
Deposit Account Liability) to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof; and

 

(e)          finally, to the Borrower or whoever else may be lawfully entitled
thereto.

 

Section 3.2.              Account Debit.  The Borrower hereby irrevocably
authorizes the Administrative Agent to charge any of the Borrower’s deposit
accounts (other than payroll, escrow or trust accounts) maintained with the
Administrative Agent for the amounts from time to time necessary to pay any then
due Obligations; provided that the Borrower acknowledges and agrees that the
Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrower or any other
Person for the Administrative Agent’s failure to do so.

 

19

--------------------------------------------------------------------------------


 

SECTION 4.                                                 GUARANTIES AND
COLLATERAL.

 

Section 4.1.              Guaranties.  The payment and performance of the
Obligations, Hedging Liability, and Funds Transfer and Deposit Account Liability
shall at all times be guaranteed by the Parent and each direct and indirect
Subsidiary of the Borrower (individually a “Guarantor” and collectively the
“Guarantors”) pursuant to Section 12 hereof or pursuant to one or more guaranty
agreements in form and substance reasonably acceptable to the Administrative
Agent, as the same may be amended, modified or supplemented from time to time
(individually a “Guaranty” and collectively the “Guaranties”); provided,
however, that unless otherwise required by the Administrative Agent or the
Required Lenders during the existence of any Event of Default, a Foreign
Subsidiary shall not be required to be a Guarantor hereunder.  Notwithstanding
the foregoing or any other provisions of this agreement, Smart Financial
Advisors, LLC (“SFA”) shall not be required to provide a Guaranty pursuant to
this Section 4.1 or otherwise comply with the provisions of this Section 4
unless and until SFA’s gross revenues for any fiscal year commencing after
December 31, 2006 exceed $100,000.  In the event that SFA’s gross revenues
exceed $100,000 for any fiscal year commencing on or after December 31, 2006,
the Borrower shall promptly cause SFA to become a Guarantor hereunder and
otherwise comply with all provisions of this Section 4.

 

Section 4.2.              Collateral.  The Obligations, Hedging Liability, and
Funds Transfer and Deposit Account Liability shall be secured by valid,
perfected, and enforceable Liens on all right, title, and interest of the
Borrower and each Guarantor in all of their accounts, chattel paper,
instruments, documents, general intangibles, letter-of-credit rights, supporting
obligations, deposit accounts, investment property, inventory, equipment,
fixtures, commercial tort claims, real estate and certain other Property,
whether now owned or hereafter acquired or arising, and all proceeds thereof;
provided, however, that:  (i) until a Default or Event of Default has occurred
and is continuing and thereafter until otherwise required by the Administrative
Agent or the Required Lenders, Liens on local petty cash accounts maintained by
the Borrower and the Guarantors in proximity to their operations need not be
perfected provided that the total amount on deposit at any one time not so
perfected shall not exceed $250,000 in the aggregate and Liens on payroll
accounts maintained by the Borrower and the Guarantors need not be perfected
provided the total amount on deposit at any time does not exceed the current
amount of their payroll obligations, (ii) until a Default or Event of Default
has occurred and is continuing and thereafter until otherwise required by the
Administrative Agent or the Required Lenders, Liens on vehicles which are
subject to a certificate of title law need not be perfected provided that the
total value of such property at any one time not so perfected shall not exceed
$250,000 in the aggregate, and (iii) unless otherwise required by the
Administrative Agent or the Required Lenders during the existence of any Event
of Default, Liens on the Voting Stock of a Foreign Subsidiary shall be limited
to 65% of the total outstanding Voting Stock of such Foreign Subsidiary.  The
Borrower acknowledges and agrees that the Liens on the Collateral shall be
granted to the Administrative Agent for the benefit of the holders of the
Obligations, the Hedging Liability, and the Funds Transfer and Deposit Account
Liability and shall be valid and perfected first priority Liens subject,
however, to the proviso appearing at the end of the preceding sentence and to
Liens permitted by Section 8.8 hereof, in each case pursuant to one or more
Collateral Documents from such Persons, each in form and substance reasonably
satisfactory to the Administrative Agent.

 

20

--------------------------------------------------------------------------------


 

Section 4.3.              Liens on Real Property.  In the event that the
Borrower or any Guarantor owns or hereafter acquires any real property, the
Borrower shall, or shall cause such Guarantor to, execute and deliver to the
Administrative Agent a mortgage or deed of trust reasonably acceptable in form
and substance to the Administrative Agent for the purpose of granting to the
Administrative Agent (or a security trustee therefor) a Lien on the Borrower’s
or Guarantor’s right, title and interest in and to such real property to secure
the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability, shall pay all taxes, costs, and expenses incurred by the
Administrative Agent in recording such mortgage or deed of trust, and shall
supply to the Administrative Agent at the Borrower’s cost and expense a survey,
environmental report, hazard insurance policy, appraisal report, and a
mortgagee’s policy of title insurance from a title insurer reasonably acceptable
to the Administrative Agent insuring the validity of such mortgage or deed of
trust and its status as a first Lien (subject to Liens permitted by this
Agreement) on the real property encumbered thereby and such other instrument,
documents, certificates, and opinions reasonably required by the Administrative
Agent in connection therewith.

 

Section 4.4.              Further Assurances.  The Borrower agrees that it
shall, and shall cause each Guarantor to, from time to time at the request of
the Administrative Agent or the Required Lenders, execute and deliver such
documents and do such acts and things as the Administrative Agent or the
Required Lenders may reasonably request in order to provide for or perfect or
protect such Liens on the Collateral.  In the event the Borrower or any
Guarantor forms or acquires any other Subsidiary after the date hereof, except
as otherwise provided in Sections 4.1 and 4.2 above, the Borrower shall promptly
upon such formation or acquisition cause such newly formed or acquired
Subsidiary to execute a Guaranty and such Collateral Documents as the
Administrative Agent may then require, and the Borrower shall also deliver to
the Administrative Agent, or cause such Subsidiary to deliver to the
Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.

 

SECTION 5.                                                 DEFINITIONS;
INTERPRETATION.

 

Section 5.1.              Definitions.  The following terms when used herein
shall have the following meanings:

 

“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or the Subsidiary is the surviving entity.

 

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

 

21

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of Montreal and any successor pursuant to
Section 11.7 hereof.

 

“Administrative Agent’s Quoted Rate” is defined in Section 1.15(c) hereof.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 10% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

 

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof,
until the first Pricing Date, the rates per annum shown opposite Level III
below, and thereafter from one Pricing Date to the next the Applicable Margin
means the rates per annum determined in accordance with the following schedule:

 

LEVEL

 

TOTAL FUNDED
DEBT/EBITDA RATIO FOR
SUCH PRICING DATE

 

APPLICABLE MARGIN FOR
BASE RATE LOANS UNDER
REVOLVING CREDIT AND
TERM B CREDIT AND
REIMBURSEMENT
OBLIGATIONS SHALL BE:

 

APPLICABLE MARGIN FOR
EURODOLLAR LOANS
UNDER REVOLVING CREDIT
AND TERM B CREDIT AND
LETTER OF CREDIT FEE
SHALL BE:

 

APPLICABLE MARGIN FOR
COMMITMENT FEE SHALL
BE:

III

 

Greater than or equal to 3.50 to 1.0

 

1.75%

 

3.25%

 

0.50%

 

 

 

 

 

 

 

 

 

II

 

Less than 3.50 to 1.0, but greater than or equal to 3.00 to 1.0

 

1.25%

 

2.75%

 

0.50%

 

 

 

 

 

 

 

 

 

I

 

Less than 3.00 to 1.0

 

0.75%

 

2.25%

 

0.50%

 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after June 30, 2007, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial

 

22

--------------------------------------------------------------------------------


 

statements, audit report) for the fiscal quarter then ended, pursuant to
Section 8.5 hereof.  The Applicable Margin shall be established based on the
Total Funded Debt/EBITDA Ratio for the most recently completed fiscal quarter
and the Applicable Margin established on a Pricing Date shall remain in effect
until the next Pricing Date.  If the Borrower has not delivered its financial
statements by the date such financial statements (and, in the case of the
year-end financial statements, audit report) are required to be delivered under
Section 8.5 hereof, until such financial statements and audit report are
delivered, the Applicable Margin shall be the highest Applicable Margin (i.e.,
Level IV shall apply).  If the Borrower subsequently delivers such financial
statements before the next Pricing Date, the Applicable Margin established by
such late delivered financial statements shall take effect from the date of
delivery until the next Pricing Date.  In all other circumstances, the
Applicable Margin established by such financial statements shall be in effect
from the Pricing Date that occurs immediately after the end of the fiscal
quarter covered by such financial statements until the next Pricing Date.  Each
determination of the Applicable Margin made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrower
and the Lenders if reasonably determined, absent demonstrable error.

 

“Application” is defined in Section 1.3(b) hereof.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

“Assumed Liabilities” means those liabilities of the Initial Acquired Business
assumed by the Borrower on the Closing Date pursuant to the Initial Acquisition
Agreement, as set forth on Schedule 8.7 hereto.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

 

“Base Rate” is defined in Section 1.4(a) hereof.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

23

--------------------------------------------------------------------------------


 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurodollar
Loans, for a single Interest Period.  Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Credit according to their
Percentages of such Credit.  A Borrowing is “advanced” on the day Lenders
advance funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as determined pursuant to Section 1.6 hereof.  
Borrowings of Swing Loans are made by the Swing Line Lender in accordance with
the procedures set forth in Section 1.15 hereof.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England and Nassau,
Bahamas.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

“Change of Control” means any of (a) the failure of the Parent at any time to
maintain beneficial ownership of 100% of the outstanding capital stock or other
equity interests of the Borrower on a fully-diluted basis or (b) the failure of
Great Hill at any time to maintain beneficial ownership of 66% or more of the
outstanding Voting Stock or other equity interests of the Parent on a
fully-diluted basis.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

 

24

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

 

“Collateral Account” is defined in Section 9.4 hereof.

 

“Collateral Documents” means the Mortgages, the Security Agreement, and all
other mortgages, deeds of trust, security agreements, pledge agreements,
assignments, financing statements and other documents as shall from time to time
secure or relate to the Obligations, the Hedging Liability, and the Funds
Transfer and Deposit Account Liability or any part thereof.

 

“Commitments” means the Revolving Credit Commitments and the Term B Loan
Commitments.

 

“Compliance Certificate” is defined in Section 8.5(j) hereof.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Credit” means any of the Revolving Credit, the Swing Line, or the Term B
Credit.

 

“Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.

 

“Cure Amount” is defined in Section 9.6(c) hereof.

 

“Cure Right” is defined in Section 9.6(a) hereof.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Section 8.10(a), 8.10(b), 8.10(d) or 8.10(f) hereof.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“EBITDA” means, with reference to any period (each, a “Test Period”), Net Income
for such Test Period plus the sum of all amounts deducted in arriving at such
Net Income amount in respect of (a) Interest Expense for such Test Period,
(b) Tax Distributions made during such Test period to the extent permitted by
Section 8.12(d) hereof, (c) depreciation of fixed assets and

 

25

--------------------------------------------------------------------------------


 

amortization of intangible assets for such Test Period, (d) Management Fees to
the extent permitted by Section 8.12(b) hereof paid during such Test Period
hereof, (e) with respect to any Test Period ended prior to March 31, 2008, the
amounts set forth on Schedule 5.1 with respect to each fiscal quarter occurring
during such Test Period, (f) with respect to any Test Period ended prior to
June 30, 2007, non-capitalized expenses related to the Loan Documents or the
Initial Acquisition Agreement or related agreements in an aggregate amount not
to exceed $3,000,000, (g) amounts constituting Restricted Cash to the extent
used during such period to satisfy Assumed Liabilities (to the extent the
Borrower or the Parent received a purchase price reduction, offset or adjustment
for the assumption of such Assumed Liabilities) provided that the aggregate
amount of such payments added back to EBITDA pursuant to this clause (g) shall
not exceed $6,000,000 during the term of this Agreement and (h) other pro forma
adjustments for such Test Period proposed by the Borrower and reasonably
acceptable to the Administrative Agent.  EBITDA shall be calculated on a pro
forma basis in accordance with GAAP to give effect to any Permitted Acquisition
consummated at any time on or after the first day of the Test Period thereof as
if each such Permitted Acquisition had been effected on the first day of such
Test Period.  Notwithstanding the foregoing, EBITDA for each of the fiscal
quarters ended June 30, 2006, September 30, 2006, December 31, 2006 and
March 31, 2007 shall be the amounts set forth on Schedule 5.1 hereof.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer, and (iii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any Guarantor
or any of the Borrower’s or such Guarantor’s Affiliates or Subsidiaries.

 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any of its Subsidiaries.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including

 

26

--------------------------------------------------------------------------------


 

any Release to air, land, surface water or groundwater), and any amendment,
rule, regulation, order or directive issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.

 

“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.

 

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

 

“Event of Loss” means, with respect to any Property, any of the following: 
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

“Excess Cash Flow” means, with respect to any period, the amount (if any) by
which (a) EBITDA (but determined for such purposes without giving effect to any
extraordinary gains or losses as determined in accordance with GAAP) during such
period exceeds (b) the sum of (i) Interest Expense payable in cash during such
period, plus (ii) Tax Distributions made during such period to the extent
permitted by Section 8.12(d) hereof, plus (iii) the aggregate amount of payments
required to be made, and actually made, by the Borrower and its Subsidiaries
during such period in respect of all principal on all Indebtedness of Borrowed
Money (whether at maturity, as a result of mandatory sinking fund redemption,
mandatory prepayment, acceleration or otherwise, but excluding payments made
under the Revolving Credit), plus (iv) the aggregate amount of Capital
Expenditures made by the Borrower and its Subsidiaries during such period to the
extent permitted by this Agreement and not financed with proceeds of
Indebtedness for Borrowed Money or proceeds of equity issuances, plus (v) that
portion of the Total Consideration for any Permitted Acquisition paid in cash
during such period not representing proceeds of Indebtedness for Borrowed Money,
plus (v) any increases in non-debt, non-cash working capital of the Borrower and
its Subsidiaries for such period, minus (vi) any decreases in non-debt, non-cash
working capital of the Borrower and its Subsidiaries for such period.

 

“Excess Cash Flow Prepayment Percentage” means 75% provided, however, that
(x) the Excess Cash Flow Prepayment Percentage shall permanently reduce to 50%
if (i) the Borrower’s Total Funded Debt/EBITDA Ratio for any period of two
consecutive fiscal quarters occurring after the date of this Agreement is less
than 2.50 to 1.0 as evidenced by a Compliance Certificate furnished to the
Administrative Agent and the Lenders for such period and (ii) no Default or
Event of Default has occurred and is continuing at such time and (y) the Excess
Cash Flow Prepayment Percentage shall permanently reduce to 25% if (i) the
Borrower’s Total Funded Debt/EBITDA Ratio for any period of two consecutive
fiscal quarters occurring after the date of this Agreement is less than 2.00 to
1.00 as evidenced by a Compliance Certificate furnished to the Administrative
Agent and the Lenders for such period and (iii) no Default or Event of Default
has occurred and is continuing at such time.

 

27

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (x) of clause (ii) of the definition of Base Rate appearing in
Section 1.4(a) hereof.

 

“Fixed Charges” means, with reference to any period, the sum of (a) all payments
of principal made or to be made during such period with respect to Indebtedness
for Borrowed Money of the Borrower and its Subsidiaries, (b) Interest Expense
for such period payable or paid in cash, (c) Tax Distributions payable or paid
in cash by the Borrower and its Subsidiaries during such period excluding, for
the first 18 calendar months occurring after the date hereof, taxes resulting
from or associated with any one-time gains related to the Borrower’s conversion
from cash basis to accrual basis accounting method, (d) Management Fees to the
extent permitted by Section 8.12(b) hereof paid during such period and
(e) payments permitted by Section 8.12(c) hereof made during such period;
provided that for any Test Period ending on or prior to the first anniversary of
the Closing Date, the amounts set forth in clauses (a), (b), (c), (d) and
(e) above shall be equal to the product of (x) the amounts set forth in
clauses (a), (b), (c), (d) and (e) above, respectively, for the period from and
after the Closing Date to and including the last day of such Test Period times
(y) a fraction, the numerator of which is 365 and the denominator of which is
the number of days elapsed from and including the Closing Date to and including
the last day of such Test Period.

 

“Foreign Subsidiary” means each Subsidiary which (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any Guarantor owing to any of the Lenders, or any Affiliates of such
Lenders, arising out of (a) the execution or processing of electronic transfers
of funds by automatic clearing house transfer, wire transfer or otherwise to or
from deposit accounts of the Borrower and/or any Guarantor now or hereafter
maintained with any of the Lenders or their Affiliates, (b) the acceptance for
deposit or the honoring for payment of any check, draft or other item with
respect to any such deposit accounts, and (c) any other deposit, disbursement,
and cash management services afforded to the Borrower or any Guarantor by any of
such Lenders or their Affiliates.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Great Hill” means Great Hill Equity Partners III, L.P., a Delaware limited
partnership and its Affiliates .

 

28

--------------------------------------------------------------------------------


 

“Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.

 

“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Liability” means the liability of the Borrower or any Guarantor to any
of the Lenders, or any Affiliates of such Lenders, in respect of any interest
rate, foreign currency, and/or commodity swap, exchange, cap, collar, floor,
forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as the Borrower or such Guarantor, as
the case may be, may from time to time enter into with any one or more of the
Lenders party to this Agreement or their Affiliates.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

 

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business
which are not more than ninety (90) days past due), (c) all indebtedness secured
by any Lien upon Property of such Person, whether or not such Person has assumed
or become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, and (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances and other extensions of
credit whether or not representing obligations for borrowed money.

 

“Initial Acquired Business” means Smart Business Advisory and Consulting LLC, a
Delaware limited liability company.

 

“Initial Acquisition” means the acquisition by the Borrower of the Acquired
Business pursuant to the Initial  Acquisition Agreement.

 

29

--------------------------------------------------------------------------------


 

“Initial Acquisition Agreement” means that certain Asset Purchase Agreement
dated as of May 15, 2007, by and among the Parent, Smart Business Advisory and
Consulting, LLC and the Members of Smart Business Advisory and Consulting, LLC.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

 

“Interest Period” is defined in Section 1.7 hereof.

 

“L/C Issuer” means the Administrative Agent, or any other Lender requested by
the Borrower and approved by the Administrative Agent in its sole discretion
with respect to any Letter of Credit.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Sublimit” means $10,000,000, as reduced pursuant to the terms hereof.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

 

“Lenders” means and includes BMO Capital Markets Financing, Inc. and the other
financial institutions from time to time party to this Agreement, including each
assignee Lender pursuant to Section 13.12 hereof.

 

“Lending Office” is defined in Section 10.4 hereof.

 

“Letter of Credit” is defined in Section 1.3(a) hereof.

 

“Leverage Trigger Date” means the earlier of (i) June 30, 2009 and (ii) the date
upon which the Borrower maintains the Total Funded Debt/EBITDA Ratio at or above
4.00 to 1.0 for three consecutive fiscal quarters.

 

“LIBOR” is defined in Section 1.4(b) hereof.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Loan” means any Revolving Loan, Swing Loan or Term B Loan, whether outstanding
as a Base Rate Loan or Eurodollar Loan or otherwise, each of which is a “type”
of Loan hereunder.

 

30

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranties, and each other instrument or document to
be delivered hereunder or thereunder or otherwise in connection therewith.

 

“Management Fees” means all fees, charges and other amounts (including without
limitation salaries and any other compensation such as bonuses, pensions and
profit sharing payments) due and to become due to Great Hill or any of its
Affiliates in consideration for, directly or indirectly, management, consulting
or similar services, but excluding reimbursement of out-of-pocket expenses.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the business, results of operations or financial condition
of the Borrower or of the Parent and its Subsidiaries taken as a whole, (b) a
material impairment of the ability of the Borrower or any Guarantor to perform
its obligations under the Loan Documents or (c) a material adverse effect upon
(i) the legality, validity, binding effect or enforceability against the
Borrower or any Guarantors of the Loan Documents or the rights and remedies of
the Administrative Agent and the Lenders thereunder or (ii) the perfection or
priority of the Liens granted under the Collateral Documents.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means, collectively, any mortgages or deeds of trust delivered to
the Administrative Agent pursuant to Section 4.3 hereof, as the same may be
amended, modified, supplemented or restated from time to time.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition and
(ii) sale, use or other transactional taxes paid or payable by such Person as a
direct result of such Disposition, (b) with respect to any Event of Loss of a
Person,  cash and cash equivalent proceeds received by or for such Person’s
account (whether as a result of payments made under any applicable insurance
policy therefor or in connection with condemnation proceedings or otherwise),
net of reasonable direct costs incurred in connection with the collection of
such proceeds, awards or other payments, and (c) with respect to any offering of
equity securities of a Person or the issuance of any Indebtedness for Borrowed
Money by a Person,  cash and cash equivalent proceeds received by or for such
Person’s account, net of reasonable legal, underwriting, and other fees and
expenses incurred as a direct result thereof.

 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, and (b) the net income (or net loss) of any
Person (other than a Subsidiary) in which the Borrower or any of its
Subsidiaries has a equity interest in, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries during such period.

 

31

--------------------------------------------------------------------------------


 

“Note” and “Notes” each is defined in Section 1.11 hereof.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.

 

“Parent” is defined in the introductory paragraph hereof.

 

“Parent Subordinated Notes” means the 5% Subordinated Notes in the aggregate
original principal amount of $2,132,044 issued by the Parent as of the Closing
Date pursuant to the Initial Acquisition Agreement.

 

“Participating Interest” is defined in Section 1.3(d) hereof.

 

“Participating Lender” is defined in Section 1.3(d) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Percentage” means for any Lender its Revolver Percentage or Term B Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis (including, without limitation, Section 11.6 hereof), such
aggregate percentage shall be calculated by aggregating the separate components
of the Revolver Percentage and Term B Loan Percentage, and expressing such
components on a single percentage basis.

 

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

 

(a)          the Acquired Business is in an Eligible Line of Business and has
its primary operations within the United States of America, Canada or the United
Kingdom;

 

(b)         the Acquisition shall not be a Hostile Acquisition;

 

(c)          the financial statements of the Acquired Business shall have been
audited by a nationally recognized accounting firm or such financial statements
shall have undergone review, compilation or other financial analysis of a scope
reasonably satisfactory to the Administrative Agent and the Administrative Agent
shall have been provided copies of the Borrower’s internal due diligence
materials with respect to such Acquisition, provided, that if the Total
Consideration for the Acquired Business exceeds $10,000,000, a third party
quality of earnings report (in form and substance reasonably acceptable to the
Administrative Agent) must have been completed by a firm that is reasonably
satisfactory to the Administrative Agent;

 

32

--------------------------------------------------------------------------------


 

(d)         the Borrower shall have notified the Administrative Agent and
Lenders not less than 10 Business Days prior to any such Acquisition and
furnished to the Administrative Agent and Lenders the financial statements and
other materials described in clause (c) above;

 

(e)          if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrower shall have complied with the
requirements of Section 4 hereof in connection therewith;

 

(f)         after giving effect to the Acquisition and any Credit Event in
connection therewith, (i) no Default or Event of Default shall exist, including
with respect to the financial covenants contained in Section 8.22 hereof on a
pro forma basis and (ii) the Borrower’s pro forma Total Funded Debt/EBITDA Ratio
does not exceed the Total Funded Debt/EBITDA Ratio set forth in
Section 8.22(a) hereof for the respective period minus 0.25 to 1.00; and

 

(g)         the Administrative Agent shall have received reasonably satisfactory
evidence that EBITDA of the Acquired Business for the most recently completed
twelve calendar month period was greater than $0.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Premises” means the real property owned or leased by the Borrower or any
Subsidiary, including without limitation the real property and improvements
thereon owned by the Borrower or any Subsidiary subject to the Lien of the
Mortgages or any other Collateral Documents.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Reimbursement Obligation” is defined in Section 1.3(c) hereof.

 

33

--------------------------------------------------------------------------------


 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than 50% of the sum of the total outstanding Loans,
interests in Letters of Credit, and Unused Revolving Credit Commitments of the
Lenders.

 

“Restricted Cash” means cash reserved by the Borrower for payment or
satisfaction of Assumed Liabilities.

 

“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through participation interests in Reimbursement
Obligations) of the aggregate principal amount of all Revolving Loans and
L/C Obligations then outstanding.

 

“Revolving Credit” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 1.2 and 1.3 hereof.

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof.  The Borrower and the Lenders acknowledge and
agree that the Revolving Credit Commitments of the Lenders aggregate $20,000,000
on the date hereof.

 

“Revolving Credit Termination Date” means May 15, 2013, or such earlier date on
which the Revolving Credit Commitments are terminated in whole pursuant to
Section 1.13, 9.2 or 9.3 hereof.

 

“Revolving Loan” is defined in Section 1.2 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

 

“Revolving Note” is defined in Section 1.11 hereof.

 

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

 

34

--------------------------------------------------------------------------------


 

“Security Agreement” means that certain Security Agreement dated the date of
this Agreement among the Borrower and the Guarantors and the Administrative
Agent, as the same may be amended, modified, supplemented or restated from time
to time.

 

“Subordinated Debt” means Indebtedness for Borrowed Money which is subordinated
in right of payment to the prior payment of the Obligations, Hedging Liability,
and Funds Transfer and Deposit Account Liability pursuant to subordination
provisions approved in writing by the Administrative Agent and is otherwise
pursuant to documentation that is, which is in an amount that is, and which
contains interest rates, payment terms, maturities, amortization schedules,
covenants, defaults, remedies and other material terms that are in form and
substance, in each case reasonably satisfactory to the Administrative Agent.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.15 hereof.

 

“Swing Line Lender” means BMO Capital Markets Financing, Inc.

 

“Swing Line Sublimit” means $2,000,000, as reduced pursuant to the terms hereof.

 

“Swing Loan” and “Swing Loans” each is defined in Section 1.15 hereof.

 

“Swing Note” is defined in Section 1.11 hereof.

 

“Target” shall mean Smart Business Advisory and Consulting, LLC, a Delaware
limited liability company.

 

“Tax Distributions” is defined in Section 8.12(d) hereof.

 

“Term B Credit” means the credit facility for the Term B Loans described in
Section 1.1(b) hereof.

 

“Term B Loan” is defined in Section 1.1(b) hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Term B Loan
hereunder.

 

“Term B Loan Commitment” means, as to any Lender, the obligation of such Lender
to make its Term B Loan on the Closing Date in the principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1 attached
hereto and made a part hereof.  The Borrower and the Lenders acknowledge and
agree that the Term B Loan Commitments of the Lenders aggregate $45,000,000 on
the date hereof.

 

35

--------------------------------------------------------------------------------


 

“Term B Loan Percentage” means, for each Lender, the percentage of the Term B
Loan Commitments represented by such Lender’s Term B Loan Commitment or, if the
Term B Loan Commitments have been terminated or have expired, the percentage
held by such Lender of the aggregate principal amount of all Term B Loans then
outstanding.

 

“Term B Note” is defined in Section 1.11 hereof.

 

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid in connection with any Acquisition,
(b) indebtedness payable to the seller in connection with such Acquisition,
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, (d) the present
value of covenants not to compete entered into in connection with such
Acquisition or other future payments which are required to be made over a period
of time and are not contingent upon the Borrower or its Subsidiary meeting
financial performance objectives (exclusive of salaries paid in the ordinary
course of business) (discounted at the Base Rate), but only to the extent not
included in clause (a), (b) or (c) above, and (e) the amount of indebtedness
assumed in connection with such Acquisition.

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness for Borrowed Money of the
Borrower and its Subsidiaries at such time other than the Indebtedness evidenced
by the Parent Subordinated Notes, and (b) all Indebtedness for Borrowed Money of
any other Person which is directly or indirectly guaranteed by the Borrower or
any of its Subsidiaries or which the Borrower or any of its Subsidiaries has
agreed (contingently or otherwise) to purchase or otherwise acquire or in
respect of which the Borrower or any of its Subsidiaries has otherwise assured a
creditor against loss.

 

“Total Funded Debt/EBITDA Ratio” means, as of the last day of any fiscal quarter
of the Borrower, the ratio of Total Funded Debt of the Borrower and its
Subsidiaries as of the last day of such fiscal quarter to EBITDA of the Borrower
and its Subsidiaries for the period of four fiscal quarters then ended.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans, Swing Loans and L/C Obligations, provided
that Swing Loans outstanding from time to time shall not reduce the Unused
Revolving Credit Commitment of the Swing Line Lender for purposes of computing
the commitment fee under Section 2.1(a) hereof.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

36

--------------------------------------------------------------------------------


 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

 

Section 5.2.              Interpretation.  The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined.  The
words “hereof”, “herein”, and “hereunder” and words of like import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  All references to time of day herein
are references to Chicago, Illinois, time unless otherwise specifically
provided.  Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.

 

Section 5.3.              Change in Accounting Principles.  If, after the date
of this Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made.  No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles. 
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

 

37

--------------------------------------------------------------------------------


 

SECTION 6.                                                 REPRESENTATIONS AND
WARRANTIES.

 

Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders as follows:

 

Section 6.1.              Organization and Qualification.  The Borrower is duly
organized, validly existing, and in good standing as a limited liability company
under the laws of the State of Delaware, has full and adequate power to own its
Property and conduct its business as now conducted, and, immediately after the
closing of the Initial Acquisition shall be  duly licensed or qualified and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the nature of the Property owned or leased by it requires such
licensing or qualifying, except where the failure to do so would not have a
Material Adverse Effect.

 

Section 6.2.              Parent and Subsidiaries.  The Parent and each
Subsidiary is duly organized, validly existing, and in good standing under the
laws of the jurisdiction in which it is organized, has full and adequate power
to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except where the failure to
do so would not have a Material Adverse Effect.  Schedule 6.2 hereto identifies
each Subsidiary, the jurisdiction of its organization, the percentage of issued
and outstanding shares of each class of its capital stock or other equity
interests owned by the Parent, the Borrower and the other Subsidiaries and, if
such percentage is not 100% (excluding directors’ qualifying shares as required
by law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and outstanding. 
All of the outstanding shares of capital stock and other equity interests of
each Subsidiary are validly issued and outstanding and fully paid and
nonassessable and all such shares and other equity interests indicated on
Schedule 6.2 as owned by the Parent, the Borrower or another Subsidiary are
owned, beneficially and of record, by the Parent, the Borrower or such
Subsidiary free and clear of all Liens other than the Liens granted in favor of
the Administrative Agent pursuant to the Collateral Documents.  There are no
outstanding commitments or other obligations of any Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Subsidiary.

 

Section 6.3.              Authority and Validity of Obligations.  The Borrower
has full right and authority to enter into this Agreement and the other Loan
Documents executed by it, to make the borrowings herein provided for, to grant
to the Administrative Agent the Liens described in the Collateral Documents
executed by the Borrower, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it.  Each Guarantor has full right
and authority to enter into the Loan Documents executed by it, to guarantee the
Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability, to grant to the Administrative Agent the Liens described in the
Collateral Documents executed by such Person, and to perform all of its
obligations under the Loan Documents executed by it.  The Loan Documents
delivered by the Borrower and each Guarantor have been duly authorized,
executed, and delivered by such Persons and constitute valid and binding
obligations of the Borrower and each Guarantor enforceable against them in
accordance with their terms, except as enforceability may be limited

 

38

--------------------------------------------------------------------------------


 

by bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by the Borrower or any Guarantor of any of
the matters and things herein or therein provided for, (a) contravene or
constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon the Borrower or any Guarantor or any provision of
the organizational documents (e.g., charter, certificate or articles of
incorporation and by-laws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
the Borrower or any Guarantor, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting the Borrower or any Guarantor
or any of their Property, in each case where such contravention or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (c) result in the creation or imposition of any Lien
on any Property of the Borrower or any Guarantor other than the Liens granted in
favor of the Administrative Agent pursuant to the Collateral Documents.

 

Section 6.4.              Use of Proceeds; Margin Stock.  The Borrower shall use
the proceeds of the Loans to (i) make distributions and/or loans to the Parent
to finance the acquisition of substantially all of the assets of the Initial
Acquired Business, (ii) refinance existing indebtedness, (iii) finance Capital
Expenditures, working capital and Permitted Acquisitions and (iv) for its
general working capital purposes and for such other legal and proper purposes as
are consistent with all applicable laws and to fund certain fees and expenses in
connection with the closing of the transactions contemplated by this Agreement. 
Neither the Borrower nor any Subsidiary is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan or any other extension of
credit made hereunder will be used to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock.  Margin stock (as hereinabove defined) constitutes less than 25%
of the assets of the Borrower and its Subsidiaries which are subject to any
limitation on sale, pledge or other restriction hereunder.

 

Section 6.5.              Financial Reports.  (a) Complete and accurate copies
of (i) the Due Diligence Report dated March 1, 2007 (the “E&Y Report”) prepared
by Ernst & Young and (ii) the unaudited balance sheets and statements of income,
retained earnings and cash flows of the Target and its respective Subsidiaries,
on a consolidated basis, as of and for the calendar year to date period ended on
the last day of the most recent calendar month ended more than 30 days prior to
the Closing Date (the “Target’s Interim Statements”), have been delivered to the
Administrative Agent and the Lenders.  To the best of the Borrower’s knowledge,
the Target’s Interim Statements are complete and correct in all material
respects, and present fairly the consolidated financial position of the Target
and its Subsidiaries as at said dates and the consolidated results of operations
and cash flow of the Target and its Subsidiaries for the period covered by such
statements in accordance with GAAP except as set forth on Schedule 6.5 hereto. 
To the best of the Borrower’s knowledge, neither the Target nor any of its
Subsidiaries have any contingent liabilities which are material to it other than
as indicated on such financial statements.

 

39

--------------------------------------------------------------------------------


 

(b)             Except as set forth on Schedule 6.5 hereto, none of the Parent,
the Borrower nor any Subsidiary has contingent liabilities which are material to
it other than as indicated on such financial statements or, with respect to
future periods, on the financial statements furnished pursuant to Section 8.5
hereof.

 

Section 6.6.              No Material Adverse Change.  Since March 1, 2007, or
the date of the most recent audited financial statements delivered pursuant to
Section 8.5(h) hereof (whichever is later), there has been no change in the
condition (financial or otherwise) or business prospects of the Parent, the
Borrower or any Subsidiary except those occurring in the ordinary course of
business, none of which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

Section 6.7.              Full Disclosure.  The statements and information
furnished to the Administrative Agent and the Lenders in connection with the
negotiation of this Agreement and the other Loan Documents and the commitments
by the Lenders to provide all or part of the financing contemplated hereby do
not contain any untrue statements of a material fact or omit a material fact
necessary to make the material statements contained herein or therein not
misleading, the Administrative Agent and the Lenders acknowledging that as to
any projections furnished to the Administrative Agent and the Lenders, the
Borrower only represents that the same were prepared on the basis of information
and estimates the Borrower believed to be reasonable.

 

Section 6.8.              Trademarks, Franchises, and Licenses.  The Parent, the
Borrower and their Subsidiaries own, possess, or have the right to use all
material patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information to conduct their businesses as now conducted, without known conflict
in any material respect with any patent, license, franchise, trademark, trade
name, trade style, copyright or other proprietary right of any other Person.

 

Section 6.9.              Governmental Authority and Licensing.  The Parent, the
Borrower and their Subsidiaries have received all licenses, permits, and
approvals of all federal, state, and local governmental authorities, if any,
necessary to conduct their businesses, in each case where the failure to obtain
or maintain the same could reasonably be expected to have a Material Adverse
Effect.  No investigation or proceeding which, if adversely determined, could
reasonably be expected to result in revocation or denial of any material
license, permit or approval is pending or, to the knowledge of the Parent or the
Borrower, threatened.

 

Section 6.10.               Good Title.  Except as set forth on Schedule 6.10
hereto, the Parent, the Borrower and their Subsidiaries have good and defensible
title (or valid leasehold interests) to their assets as reflected on the most
recent consolidated balance sheet of the Parent, the Borrower and their
Subsidiaries furnished to the Administrative Agent and the Lenders (except for
sales of assets in the ordinary course of business), subject to no Liens other
than such thereof as are permitted by Section 8.8 hereof.

 

Section 6.11.               Litigation and Other Controversies.  Except as set
forth on Schedule 6.11 hereto, there is no litigation or governmental or
arbitration proceeding or labor controversy

 

40

--------------------------------------------------------------------------------


 

pending, nor to the knowledge of the Parent or the Borrower threatened, against
the Parent, the Borrower or any Subsidiary or any of their Property which if
adversely determined, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

Section 6.12.               Taxes.  All tax returns required to be filed by the
Parent, the Borrower or any Subsidiary in any jurisdiction have, in fact, been
filed, and all taxes, assessments, fees, and other governmental charges upon the
Parent, the Borrower or any Subsidiary or upon any of its Property, income or
franchises, which are shown to be due and payable in such returns, have been
paid, except such taxes, assessments, fees and governmental charges, if any, as
are being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and as to which adequate reserves
established in accordance with GAAP have been provided.  Neither the Parent nor
the Borrower knows of any proposed additional tax assessment against it or its
Subsidiaries for which adequate provisions in accordance with GAAP have not been
made on their accounts.  Adequate provisions in accordance with GAAP for taxes
on the books of the Parent, the Borrower and each Subsidiary have been made for
all open years, and for its current fiscal period.

 

Section 6.13.               Approvals.  No authorization, consent, license or
exemption from, or filing or registration with, any court or governmental
department, agency or instrumentality, nor any approval or consent of any other
Person, is or will be necessary to the valid execution, delivery or performance
by the Parent, the Borrower or any Subsidiary of any Loan Document, except for
such approvals which have been obtained prior to the date of this Agreement and
remain in full force and effect.

 

Section 6.14.               Affiliate Transactions.  Except as pursuant to the
Management Agreement or as set forth on Schedule 6.14 hereto, none of the
Parent, the Borrower nor any Subsidiary is a party to any contracts or
agreements with any of its Affiliates (other than with Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to the Parent,
the Borrower or such Subsidiary than would be usual and customary in similar
contracts or agreements between Persons not affiliated with each other.

 

Section 6.15.               Investment Company.  None of the Parent, the
Borrower or any Subsidiary is an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

Section 6.16.               ERISA.  The Parent and each other member of its
Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.  None of the Parent, the Borrower or any
Subsidiary has any contingent liabilities with respect to any post-retirement
benefits under a Welfare Plan, other than liability for continuation coverage
described in article 6 of Title I of ERISA.

 

Section 6.17.               Compliance with Laws.  The Parent, the Borrower and
their Subsidiaries are in compliance with the requirements of all federal, state
and local laws, rules and regulations applicable to or pertaining to their
Property or business operations (including, without limitation,

 

41

--------------------------------------------------------------------------------


 

the Occupational Safety and Health Act of 1970, the Americans with Disabilities
Act of 1990, and laws and regulations establishing quality criteria and
standards for air, water, land and toxic or hazardous wastes and substances),
where any such non-compliance, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  None of the Parent,
the Borrower or any Subsidiary has received written notice to the effect that
its operations are not in compliance with any of the requirements of applicable
federal, state or local environmental, health, and safety statutes and
regulations or is the subject of any governmental investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, where any such non-compliance
or remedial action, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

Section 6.18.               Reserved .

 

Section 6.19.               Solvency.  The Parent, the Borrower and their
Subsidiaries are solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business and all businesses in which they
are about to engage.

 

Section 6.20.               No Broker Fees.  No broker’s or finder’s fee or
commission will be payable with respect hereto or any of the transactions
contemplated hereby; and the Borrower hereby agrees to indemnify the
Administrative Agent and the Lenders against, and agree that they will hold the
Administrative Agent and the Lenders harmless from, any claim, demand, or
liability for any such broker’s or finder’s fees alleged to have been incurred
in connection herewith or therewith and any expenses (including reasonable
attorneys’ fees) arising in connection with any such claim, demand, or
liability.

 

Section 6.21.               No Default.  No Default or Event of Default has
occurred and is continuing.

 

Section 6.22.               Initial Acquisition Agreement.  The Parent and the
Borrower have provided to the Administrative Agent a true and correct copy of
the Initial Acquisition Agreement.  The Initial Acquisition Agreement is in full
force and effect and has not, except as reflected in amendments provided to the
Administrative Agent, been amended or modified in any material respect from the
version so delivered to the Administrative Agent, and no material condition to
the effectiveness thereof or the obligations of the Parent, the Borrower or the
sellers thereunder has been waived, except to the extent disclosed by the
Administrative Agent prior to the date hereof, and the Parent and the Borrower
are not aware of any default thereunder.  No authorization, consent, license, or
exemption from, or filing or registration with, any court or governmental
department, agency, or instrumentality, nor any approval or consent of any other
Person, is or will be necessary to the valid execution, delivery, or performance
by the Parent, the Borrower or the sellers party thereto of the Initial
Acquisition Agreement or of any other instrument or document executed and
delivered in connection therewith, except for such thereof that have heretofore
been obtained and remain in full force and effect.

 

42

--------------------------------------------------------------------------------


 

SECTION 7.                                                 CONDITIONS PRECEDENT.

 

The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan) or of the L/C
Issuer to issue, extend the expiration date (including by not giving notice of
non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:

 

Section 7.1.              All Credit Events.  At the time of each Credit Event
hereunder:

 

(a)          each of the representations and warranties set forth herein and in
the other Loan Documents shall be and remain true and correct in all material
respects as of said time, except to the extent the same expressly relate to an
earlier date;

 

(b)         no Default or Event of Default shall have occurred and be continuing
or would occur as a result of such Credit Event;

 

(c)          in the case of a Borrowing the Administrative Agent shall have
received the notice required by Section 1.6 hereof, in the case of the issuance
of any Letter of Credit the L/C Issuer shall have received a duly completed
Application for such Letter of Credit together with any fees called for by
Section 2.1 hereof, and, in the case of an extension or increase in the amount
of a Letter of Credit, a written request therefor in a form reasonably
acceptable to the L/C Issuer together with fees called for by Section 2.1
hereof; and

 

(d)         such Credit Event shall not violate any order, judgment or decree of
any court or other authority or any provision of law or regulation applicable to
the Administrative Agent, the L/C Issuer, or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in
subsections (a) through (c), both inclusive, of this Section.

 

Section 7.2.              Initial Credit Event.  Before or concurrently with the
initial Credit Event:

 

(a)          the Administrative Agent shall have received for each Lender this
Agreement duly executed by the Borrower, the Guarantors, and the Lenders;

 

(b)         the Administrative Agent shall have received the Security Agreement
duly executed by the Borrower and each Guarantor, together with (i) original
stock certificates or other similar instruments or securities representing all
of the issued and outstanding shares of capital stock or other equity interests
in the Borrower and each Subsidiary (65% of such capital stock in the case of
any Foreign Subsidiary as provided in Section 4.2 hereof) as of the Closing
Date, (ii) stock powers for the Collateral consisting of the stock or other
equity interest in the Borrower and each Subsidiary executed in blank and

 

43

--------------------------------------------------------------------------------


 

undated, (iii) UCC financing statements to be filed against the Parent, the
Borrower and each Subsidiary, as debtor, in favor of the Administrative Agent,
as secured party, (iv) patent, trademark, and copyright collateral agreements to
the extent requested by the Administrative Agent, and (v) deposit account,
securities account, and commodity account control agreements to the extent
requested by the Administrative Agent;

 

(c)          the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents, naming the Administrative
Agent as mortgagee and loss payee;

 

(d)         the Administrative Agent shall have received for each Lender copies
of the Parent’s, the Borrower’s and each Subsidiary’s certificates of
incorporation and bylaws (or comparable organizational documents) and any
amendments thereto, certified in each instance by its Secretary or Assistant
Secretary;

 

(e)          the Administrative Agent shall have received for each Lender copies
of resolutions of the Parent’s, the Borrower’s and each Subsidiary’s Board of
Directors (or similar governing body) authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby,
together with specimen signatures of the persons authorized to execute such
documents on the Parent’s, the Borrower’s and each Subsidiary’s behalf, all
certified in each instance by its Secretary or Assistant Secretary;

 

(f)         the Administrative Agent shall have received for each Lender copies
of the certificates of good standing for the Parent, the Borrower and each
Subsidiary (dated no earlier than 30 days prior to the date hereof) from the
office of the secretary of the state of its incorporation or organization and of
each state in which it is qualified to do business as a foreign corporation or
organization;

 

(g)         the Administrative Agent shall have received for each Lender a list
of the Borrower’s Authorized Representatives;

 

(h)         the Administrative Agent shall have received for itself and for the
Lenders the initial fees called for by Section 2.1 hereof;

 

(i)         the corporate and capital structure of the Parent, the Borrower and
its Subsidiaries shall be substantially as reflected in the March 23, 2007 draft
of the Initial Acquisition Agreement and the March 28, 2007 draft of the Stock
Purchase Agreement between the Borrower and the Investors party thereto (the
“Stock Purchase Agreement”);

 

(j)         the Administrative Agent shall have received financing statement,
tax, and judgment lien search results against the Property of the Parent, the
Borrower and each Subsidiary evidencing the absence of Liens on its Property
except as permitted by Section 8.8 hereof;

 

44

--------------------------------------------------------------------------------


 

(k)          the Administrative Agent shall have received pay-off and lien
release letters from secured creditors of the Initial Acquired Business setting
forth, among other things, the total amount of indebtedness outstanding and
owing to them (or outstanding letters of credit issued for the account of the
Borrower or any Subsidiary) and containing an undertaking to cause to be
delivered to the Administrative Agent UCC termination statements and any other
lien release instruments necessary to release their Liens (except to the extent
permitted by Section 8.8 hereof) on the assets of the Borrower and each
Subsidiary, which pay-off and lien release letters shall be in form and
substance reasonably acceptable to the Administrative Agent;

 

(l)         the Administrative Agent shall have received for each Lender the
favorable written opinion of counsel to the Parent, the Borrower and each
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent; and

 

(m)          the Administrative Agent shall have received a Compliance
Certificate evidencing that EBITDA of the Initial Acquired Business for the
twelve calendar month period ended March 31, 2007 was not less than $13,600,000;

 

(n)         the Administrative Agent shall have received (i) historical
unaudited financial statements (including an income statement, balance sheet and
cash flow statement) for the Initial Acquired Business for each quarter of such
entity ending during such entity’s fiscal years 2004, 2005 and 2006, (ii) 5-year
pro forma financial forecasts for the Parent and its Subsidiaries on a
consolidated basis and (iii) a balance sheet of the Parent and its Subsidiaries
after giving effect to the initial Credit Event in form and substance reasonably
satisfactory to the Administrative Agent;

 

(o)         the Administrative Agent shall have received copies of the
fully-executed Initial Acquisition Agreement and Stock Purchase Agreement, each
substantially in the form of the March 23, 2007 draft thereof;

 

(p)         no material adverse change in the business, financial condition,
operations, performance or properties of the Initial Acquired Business shall
have occurred from that reflected in the financial statements provided to the
Administrative Agent and the Lenders for period ended December 31, 2006, except
for any changes or effects resulting from (i) changes in general economic
conditions and (ii) any change in regulatory conditions or applicable laws, or
the interpretation thereof;

 

(q)         the Borrower shall have provided the Administrative Agent reasonably
satisfactory evidence that after giving effect to any Revolving Loan made on the
Closing Date, the Unused Revolving Credit Commitment shall be at least
$19,000,000;

 

(r)         the Administrative Agent shall have received fully-executed copies
of all employment contracts and non-compete agreements, each substantially in
the form of the March 28, 2007 draft thereof;

 

45

--------------------------------------------------------------------------------


 

(s)         the representations and warranties of the Parent contained in the
Initial Acquisition Agreement, which are fully incorporated herein by reference,
shall be true and correct in all material respects as of the date hereof; and

 

(t)         the Administrative Agent shall have received for the account of the
Lenders such other agreements, instruments, documents, certificates, and
opinions as the Administrative Agent may reasonably request.

 

SECTION 8.                                                 COVENANTS.

 

Each of the Parent and the Borrower agrees that, so long as any credit is
available to or in use by the Borrower hereunder, except to the extent
compliance in any case or cases is waived in writing pursuant to the terms of
Section 13.13 hereof:

 

Section 8.1.              Maintenance of Business.  Each of the Parent and the
Borrower shall, and shall cause each Subsidiary to, preserve and maintain its
existence, except as otherwise provided in Section 8.10(c) hereof.  Each of the
Parent and the Borrower shall, and shall cause each Subsidiary to, preserve and
keep in force and effect all licenses, permits, franchises, approvals, patents,
trademarks, trade names, trade styles, copyrights, and other proprietary rights
necessary to the proper conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect.

 

Section 8.2.              Maintenance of Properties.  Each of the Parent and the
Borrower shall, and shall cause each Subsidiary to, maintain, preserve, and keep
its property, plant, and equipment in good repair, working order and condition
(ordinary wear and tear excepted), and shall from time to time make all needful
and proper repairs, renewals, replacements, additions, and betterments thereto
so that at all times the efficiency thereof shall be fully preserved and
maintained, except to the extent that, in the reasonable business judgment of
such Person, any such Property is no longer necessary for the proper conduct of
the business of such Person.

 

Section 8.3.              Taxes and Assessments.  Each of the Parent and the
Borrower shall duly pay and discharge, and shall cause each Subsidiary to duly
pay and discharge, all taxes, rates, assessments, fees, and governmental charges
upon or against it or its Property, in each case before the same become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith and by appropriate proceedings which
prevent enforcement of the matter under contest and adequate reserves are
provided therefor.

 

Section 8.4.              Insurance.  Each of the Parent and the Borrower shall
insure and keep insured, and shall cause each Subsidiary to insure and keep
insured, with good and responsible insurance companies, all insurable Property
owned by it which is of a character usually insured by Persons similarly
situated and operating like Properties against loss or damage from such hazards
and risks, and in such amounts, as are insured by Persons similarly situated and
operating like Properties; and the Borrower shall insure, and shall cause each
Subsidiary to insure, such other hazards and risks (including, without
limitation, employers’ and public liability risks) with good and responsible
insurance companies as and to the extent usually insured by Persons similarly
situated and conducting similar businesses.  Each of the Parent and

 

46

--------------------------------------------------------------------------------


 

the Borrower shall in any event maintain, and cause each Subsidiary to maintain,
insurance on the Collateral to the extent required by the Collateral Documents. 
The Borrower shall, upon the request of the Administrative Agent, furnish to the
Administrative Agent and the Lenders a certificate setting forth in summary form
the nature and extent of the insurance maintained pursuant to this Section.

 

Section 8.5.              Financial Reports.  The Parent shall, and shall cause
its Subsidiary to, maintain a standard system of accounting in accordance with
GAAP and shall furnish to the Administrative Agent, each Lender and each of
their duly authorized representatives such information respecting the business
and financial condition of the Borrower and each Subsidiary as the
Administrative Agent or such Lender may reasonably request; and without any
request, shall furnish to the Administrative Agent and the Lenders:

 

(a)          as soon as available, and in any event no later than 30 days after
the last day of each calendar month (or, in the case of December of each
calendar year, no later than 60 days after the last day of such calendar month),
a copy of the consolidated balance sheet of the Parent and its Subsidiaries as
of the last day of such month and the consolidated statements of income,
retained earnings, and cash flows of each of (x) the Parent and its Subsidiaries
and (y) each Foreign Subsidiary and its Subsidiaries for the month and for the
fiscal year-to-date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding date and period (i) in the
previous fiscal year, and (ii) the business plan of the Parent furnished to the
Administrative Agent pursuant to Section 8.5(e) hereof for such fiscal year,
prepared by the Parent in accordance with GAAP (subject to the absence of
footnote disclosures and year-end audit adjustments) and certified to by its
chief financial officer or another officer of the Borrower acceptable to the
Administrative Agent;

 

(b)         as soon as available, and in any event no later than 120 days after
the last day of each fiscal year of the Parent, a copy of the consolidated and
consolidating balance sheet of the Parent and its Subsidiaries as of the last
day of the fiscal year then ended and the consolidated and consolidating
statements of income, retained earnings, and cash flows of the Parent and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied in the case of the consolidated financial
statements by an unqualified opinion of a firm of independent public accountants
of recognized national standing, selected by the Parent and reasonably
satisfactory to the Administrative Agent, to the effect that the consolidated
financial statements have been prepared in accordance with GAAP and present
fairly in accordance with GAAP the consolidated financial condition of the
Parent and its Subsidiaries as of the close of such fiscal year and the results
of their operations and cash flows for the fiscal year then ended and that an
examination of such accounts in connection with such financial statements has
been made in accordance with generally accepted auditing standards and,
accordingly, such examination included such tests of the accounting records and
such other auditing procedures as were considered necessary in the
circumstances;

 

47

--------------------------------------------------------------------------------


 

(c)          promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of the Parent’s or any Subsidiary’s operations and financial
affairs given to it by its independent public accountants;

 

(d)         promptly after receipt thereof, a copy of each audit made by any
governmental regulatory agency of the books and records of the Parent or any
Subsidiary or of notice of any material noncompliance with any applicable law,
regulation or guideline relating to the Parent or any Subsidiary, or its
business;

 

(e)          as soon as available, and in any event no later than 45 days after
the end of each fiscal year of the Parent, a copy of the Parent’s consolidated
and consolidating business plan for the following fiscal year, such business
plan to show the Parent’s projected consolidated and consolidating revenues,
expenses and balance sheet on a month-by-month basis, such business plan to be
in reasonable detail prepared by the Parent and in form reasonably satisfactory
to the Administrative Agent (which shall include a summary of all assumptions
made in preparing such business plan);

 

(f)         notice of any Change of Control;

 

(g)         promptly after knowledge thereof shall have come to the attention of
any responsible officer of the Parent or the Borrower, written notice of (i) any
threatened or pending litigation or governmental or arbitration proceeding or
labor controversy against the Parent, the Borrower or any Subsidiary or any of
their Property which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect or (ii) the occurrence of any Default or Event of
Default hereunder; and

 

(h)         as soon as available, and in no event later than 45 days after the
last day of each fiscal quarter, a written certificate in the form attached
hereto as Exhibit E (each, a “Compliance Certificate”) signed by the chief
financial officer of the Parent or another officer of the Parent acceptable to
the Administrative Agent to the effect that to the best of such officer’s
knowledge and belief no Default or Event of Default has occurred during the
period covered by such statements and is continuing or, if any such Default or
Event of Default has occurred during such period and is continuing, setting
forth a description of such Default or Event of Default and specifying the
action, if any, taken by the Borrower or any Subsidiary to remedy the same. 
Such certificate shall also set forth the calculations supporting such
statements in respect of Section 8.22 hereof.

 

Section 8.6.              Inspection.  Each of the Parent and the Borrower
shall, and shall cause each Subsidiary to, permit the Administrative Agent, and
each of its duly authorized representatives and agents to visit and inspect any
of its Property, corporate books, and financial records, to examine and make
copies of its books of accounts and other financial records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers, employees and independent public accountants (and by this provision
the Borrower hereby authorizes such accountants to discuss with the
Administrative Agent the finances and affairs of the Borrower and its
Subsidiaries) at such reasonable times and intervals as the Administrative Agent
may

 

48

--------------------------------------------------------------------------------


 

designate and, so long as no Default or Event of Default exists, with reasonable
prior notice to the Borrower; provided that prior to the occurrence of an Event
of Default, the Administrative Agent shall be limited to two such inspections
per year.  Any lender or its representatives may accompany the Administrative
Agent on such visits and inspections.

 

Section 8.7.              Borrowings and Guaranties.  Neither the Parent nor the
Borrower shall, nor shall they permit any Subsidiary to, issue, incur, assume,
create or have outstanding any Indebtedness for Borrowed Money, or be or become
liable as endorser, guarantor, surety or otherwise for any debt, obligation or
undertaking of any other Person, or otherwise agree to provide funds for payment
of the obligations of another, or supply funds thereto or invest therein or
otherwise assure a creditor of another against loss, or apply for or become
liable to the issuer of a letter of credit which supports an obligation of
another, or subordinate any claim or demand it may have to the claim or demand
of any other Person; provided, however, that the foregoing shall not restrict
nor operate to prevent:

 

(a)          the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability of the Borrower and its Subsidiaries owing to the
Administrative Agent and the Lenders (and their Affiliates);

 

(b)         purchase money indebtedness and Capitalized Lease Obligations of the
Borrower and its Subsidiaries in an amount not to exceed $1,000,000 in the
aggregate at any one time outstanding;

 

(c)          obligations of the Borrower or any Guarantor arising out of
interest rate, foreign currency, and commodity hedging agreements entered into
with financial institutions in the ordinary course of business;

 

(d)         endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;

 

(e)          intercompany advances from time to time owing by any Subsidiary to
the Borrower or another Subsidiary or by the Borrower to a Subsidiary in the
ordinary course of business;

 

(f)         indebtedness assumed pursuant to the Initial Acquisition Agreement
and listed on Schedule 8.7 hereto;

 

(g)         the Parent Subordinated Notes and the Borrower’s guaranty of the
same; and

 

(h)         unsecured indebtedness of the Borrower and its Subsidiaries not
otherwise permitted by this Section in an amount not to exceed $1,000,000 in the
aggregate at any one time outstanding.

 

49

--------------------------------------------------------------------------------


 

Section 8.8.              Liens.  Neither the Parent nor the Borrower shall, nor
shall they permit any Subsidiary to, create, incur or permit to exist any Lien
of any kind on any Property owned by any such Person; provided, however, that
the foregoing shall not apply to nor operate to prevent:

 

(a)          Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;

 

(b)         mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;

 

(c)          judgment liens and judicial attachment liens not constituting an
Event of Default under Section 9.1(g) hereof and the pledge of assets for the
purpose of securing an appeal, stay or discharge in the course of any legal
proceeding, provided that the aggregate amount of such judgment liens and
attachments and liabilities of the Parent, the Borrower and its Subsidiaries
secured by a pledge of assets permitted under this subsection, including
interest and penalties thereon, if any, shall not be in excess of $500,000 at
any one time outstanding;

 

(d)         Liens on equipment of the Parent, the Borrower or any Subsidiary
created solely for the purpose of securing indebtedness permitted by
Section 8.7(b) hereof, representing or incurred to finance the purchase price of
such Property, provided that no such Lien shall extend to or cover other
Property of the Borrower or such Subsidiary other than the respective Property
so acquired, and the principal amount of indebtedness secured by any such Lien
shall at no time exceed the purchase price of such Property, as reduced by
repayments of principal thereon;

 

(e)          any interest or title of a lessor under any operating lease;

 

(f)         easements, rights-of-way, restrictions, and other similar
encumbrances against real property incurred in the ordinary course of business
which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any
Subsidiary; and

 

(g)         Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents.

 

50

--------------------------------------------------------------------------------


 

Section 8.9.              Investments, Acquisitions, Loans and Advances. 
Neither the Parent nor the Borrower shall, nor shall they permit any Subsidiary
to, directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to (other than for travel advances and other similar cash advances made
to employees in the ordinary course of business), any other Person, or acquire
all or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:

 

(a)          investments in direct obligations of the United States of America
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America, provided that any
such obligations shall mature within one year of the date of issuance thereof;

 

(b)         investments in commercial paper rated at least P-1 by Moody’s and at
least A-1 by S&P maturing within one year of the date of issuance thereof;

 

(c)          investments in certificates of deposit issued by any Lender or by
any United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less;

 

(d)         investments in repurchase obligations with a term of not more than
7 days for underlying securities of the types described in subsection (a) above
entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;

 

(e)          investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and
(d) above;

 

(f)         the Parent’s or the Borrower’s investments from time to time in its
Subsidiaries, and investments made from time to time by a Subsidiary in or more
of its Subsidiaries;

 

(g)         intercompany advances made from time to time by the Borrower or a
Guarantor to another Guarantor or by a Guarantor to the Borrower in the ordinary
course of business;

 

(h)         Permitted Acquisitions; and

 

(i)         other investments, loans, and advances in addition to those
otherwise permitted by this Section in an amount not to exceed $1,000,000 in the
aggregate at any one time outstanding.

 

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof

 

51

--------------------------------------------------------------------------------


 

(regardless of any subsequent appreciation or depreciation therein), and loans
and advances shall be taken at the principal amount thereof then remaining
unpaid.

 

Section 8.10.               Mergers, Consolidations and Sales.  Neither the
Parent nor the Borrower shall, nor shall they permit any Subsidiary to, be a
party to any merger or consolidation, or sell, transfer, lease or otherwise
dispose of all or any part of its Property, including any disposition of
Property as part of a sale and leaseback transaction, or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided, however, that so long as no Default or Event of Default exists (except
as otherwise permitted by the Security Agreement) this Section shall not apply
to nor operate to prevent:

 

(a)          the sale or lease of inventory in the ordinary course of business;

 

(b)         the sale, transfer, lease or other disposition of Property of the
Borrower and the Guarantors to one another in the ordinary course of its
business;

 

(c)          the merger of any Subsidiary with and into the Borrower or any
other Subsidiary, provided that, in the case of any merger involving the
Borrower, the Borrower is the entity surviving the merger;

 

(d)         the merger of the Borrower or any Subsidiary in connection with a
Permitted Acquisition, provided that, in the case of any merger involving the
Borrower, the Borrower is the entity surviving the merger;

 

(e)          the sale of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or securitization transaction);

 

(f)         the sale, transfer or other disposition of any tangible personal
property that, in the reasonable business judgment of the Borrower or any
Guarantor, has become obsolete or worn out, and which is disposed of in the
ordinary course of business; and

 

(g)         the sale, transfer, lease or other disposition of Property of the
Borrower or any Guarantor (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for the Parent, the Borrower and its
Subsidiaries not more than $500,000 during any fiscal year of the Borrower.

 

Section 8.11.               Maintenance of Subsidiaries.  Neither the Parent nor
the Borrower shall assign, sell or transfer, nor shall it permit any Subsidiary
to issue, assign, sell or transfer, any shares of capital stock or other equity
interests of a Subsidiary; provided, however, that the foregoing shall not
operate to prevent (a) Liens on the capital stock or other equity interests of
Subsidiaries granted to the Administrative Agent pursuant to the Collateral
Documents, (b) the issuance, sale, and transfer to any person of any shares of
capital stock of a Subsidiary solely for the purpose of qualifying, and to the
extent legally necessary to qualify, such person as a director of such
Subsidiary, and (c) any transaction permitted by Section 8.10(c) or (d) above.

 

52

--------------------------------------------------------------------------------


 

Section 8.12.               Dividends and Certain Other Restricted Payments. 
Neither the Parent nor the Borrower shall, nor shall they permit any Subsidiary
to, (a) declare or pay any dividends on or make any other distributions in
respect of any class or series of its capital stock or other equity interests
(other than dividends or distributions payable solely in its capital stock or
other equity interests), (b) directly or indirectly purchase, redeem, or
otherwise acquire or retire any of its capital stock or other equity interests
or any warrants, options, or similar instruments to acquire the same, or
(c) directly or indirectly pay Management Fees (collectively referred to herein
as “Restricted Payments”); provided, however, that the foregoing shall not
operate to prevent:

 

(a)          the making of dividends or distributions by any Subsidiary to the
Borrower,

 

(b)         the payment of Management Fees and non-recurring transaction
expenses to Great Hill in connection with Permitted Acquisitions whether or not
consummated in an aggregate amount which does not exceed $700,000 plus
reasonable actual out-of-pocket costs and expenses, so long as no Event of
Default shall have occurred and be continuing or shall result from the payment
thereof,

 

(c)          so long as no Default or Event of Default exists or would result
therefrom, the making of dividends or other distributions in an aggregate amount
that does not exceed $500,000 during any fiscal year of the Parent to fund the
redemption of equity interests in the Parent owned by any officer, employee or
director of the Borrower or its Affiliates upon the death, disability,
resignation or termination of such officer, employee or director; and

 

(d)         the declaration and payment of income tax distributions (“Income Tax
Distributions”) by the Borrowers or any Subsidiary (collectively referred to as
the “Tax Distribution Entities” and each individually as a “Tax Distribution
Entity”) in any calendar year in amounts necessary to allow each of its members
funds sufficient to pay the annual tax liabilities of such member solely with
respect to its pro rata share of such entity’s non-separately computed income
and other separately stated items of income, loss, deduction or credit of such
entity, so long as such funds are actually used to pay such tax liabilities for
such entity’s fiscal year ending during such calendar year; provided that the
aggregate amount of Income Tax Distributions paid in any one calendar year does
not exceed the amounts payable by the applicable Tax Distribution Entity’s
members during such calendar year with respect to such Tax Distribution Entity’s
taxable income for such Tax Distribution Entity’s fiscal year ending during such
calendar year (determined as if each member’s pro rata share of such Tax
Distribution Entity’s taxable income was taxed at the maximum marginal federal,
state, local and foreign income tax rate applicable to any of such Tax
Distribution Entity’s shareholders or members).

 

Section 8.13.               ERISA.  Each of the Parent and the Borrower shall,
and shall cause each Subsidiary to, promptly pay and discharge all obligations
and liabilities arising under ERISA of a character which if unpaid or
unperformed could reasonably be expected to result in the imposition of a Lien
against any of its Property.  Each of the Parent and the Borrower shall, and
shall cause each Subsidiary to, promptly notify the Administrative Agent of: 
(a) the occurrence

 

53

--------------------------------------------------------------------------------


 

of any reportable event (as defined in ERISA) with respect to a Plan,
(b) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor, (c) its intention to terminate or
withdraw from any Plan, and (d) the occurrence of any event with respect to any
Plan which would result in the incurrence by the Parent, the Borrower or any
Subsidiary of any material liability, fine or penalty, or any material increase
in the contingent liability of the Parent, the Borrower or any Subsidiary with
respect to any post-retirement Welfare Plan benefit.

 

Section 8.14.               Compliance with Laws.  Each of the Parent and the
Borrower shall, and shall cause each Subsidiary to, comply in all respects with
the requirements of all federal, state, and local laws, rules, regulations,
ordinances and orders applicable to or pertaining to its Property or business
operations, where any such non-compliance, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or result in a
Lien upon any of its Property.

 

Section 8.15.               Burdensome Contracts With Affiliates.  Neither the
Parent nor the Borrower shall, nor shall they permit any Subsidiary to, enter
into any contract, agreement or business arrangement with any of its Affiliates
(other than with Wholly-owned Subsidiaries) on terms and conditions which are
less favorable to the Parent, the Borrower or such Subsidiary than would be
usual and customary in similar contracts, agreements or business arrangements
between Persons not affiliated with each other.

 

Section 8.16.               No Changes in Fiscal Year.  The fiscal year of the
Parent and its Subsidiaries ends on December 31 of each year; and the Parent
shall not, nor shall it permit any Subsidiary to, change its fiscal year from
its present basis.

 

Section 8.17.               Formation of Subsidiaries.  Promptly upon the
formation or acquisition of any Subsidiary, the Parent shall provide the
Administrative Agent notice thereof and timely comply with the requirements of
Section 4 hereof (at which time Schedule 6.2 shall be deemed amended to include
reference to such Subsidiary).

 

Section 8.18.               Change in the Nature of Business.  (a) The Borrower
shall not, nor shall it permit any Subsidiary to, engage in any business or
activity if as a result the general nature of the business of the Borrower or
any Subsidiary would be changed in any material respect from the general nature
of the business engaged in by it as of the Closing Date.

 

(b)             The Parent shall not engage in any business activities other
than (i) ownership of the equity interests of the Borrower, (ii) activities
incidental to maintenance of its corporate existence and (iii) performance of
its obligations under the Management Agreement or the Initial Acquisition
Agreement.

 

Section 8.19.               Use of Proceeds.  The Borrower shall use the credit
extended under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.

 

Section 8.20.               No Restrictions.  Except as provided herein, neither
the Parent nor the Borrower shall, nor shall they permit any Subsidiary to,
directly or indirectly create or otherwise

 

54

--------------------------------------------------------------------------------


 

cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of the Borrower or any Subsidiary to: 
(a) pay dividends or make any other distribution on any Subsidiary’s capital
stock or other equity interests owned by the Borrower or any other Subsidiary,
(b) pay any indebtedness owed to the Borrower or any other Subsidiary, (c) make
loans or advances to the Borrower or any other Subsidiary, (d) transfer any of
its Property to the Borrower or any other Subsidiary or (e) guarantee the
Obligations and/or grant Liens on its assets to the Administrative Agent as
required by the Loan Documents.

 

Section 8.21.               Domestic EBITDA.  The Borrower shall maintain its
business such that not less than 66-2/3% of the EBITDA of the Borrower and its
Subsidiaries in any 12 consecutive calendar month period is attributable to the
Borrower and its Domestic Subsidiaries (exclusive of any of their respective
Foreign Subsidiaries).

 

Section 8.22.               Financial Covenants.  (a) Total Funded Debt/EBITDA
Ratio.  As of the last day of each fiscal quarter of the Borrower ending during
the relevant period set forth below, the Borrower shall not permit the Total
Funded Debt/EBITDA Ratio to be greater than 4.25; provided, however, that from
and after the occurrence of the Leverage Trigger Date, the Borrower shall not
permit the Total Funded Debt/EBITDA Ratio as of the last day of any fiscal
quarter to be greater than the corresponding ratio set forth opposite such
period below:

 

(i) if the Leverage Trigger Date occurs prior to June 30, 2009,

 

FISCAL QUARTER

 

TOTAL FUNDED DEBT/EBITDA RATIO
SHALL NOT BE GREATER THAN:

 

 

 

First, Second and Third fiscal quarters ending on or after the Leverage Trigger
Date

 

4.0 to 1.0

 

 

 

Fourth and Fifth fiscal quarters ending on or after the Leverage Trigger Date

 

3.75 to 1.0

 

 

 

Sixth and Seventh fiscal quarters ending on or after the Leverage Trigger Date

 

3.50 to 1.0

 

 

 

Eighth and Ninth fiscal quarters ending on or after the Leverage Trigger Date

 

3.25 to 1.0

 

 

 

Tenth fiscal quarter ending on or after the Leverage Trigger Date and thereafter

 

3.0 to 1.0

 

and (ii) if the Leverage Trigger Date occurs on June 30, 2009, the corresponding
ratio set forth opposite such period below:

 

55

--------------------------------------------------------------------------------


 

PERIOD(S) ENDING

 

TOTAL FUNDED DEBT/EBITDA RATIO
SHALL NOT BE GREATER THAN:

 

 

 

6/30/09 - 12/31/09

 

4.0 to 1.0

 

 

 

1/01/10 - 6/30/10

 

3.75 to 1.0

 

 

 

7/1/10 - 12/31/10

 

3.50 to 1.0

 

 

 

1/1/11 - 6/30/11

 

3.25 to 1.0

 

 

 

7/1/11 and thereafter

 

3.00 to 1.0

 

(b)             Fixed Charge Coverage Ratio.  As of the last day of each fiscal
quarter of the Borrower (commencing with the Borrower’s fiscal quarter ended
June 30, 2007), the Borrower shall maintain a ratio of (i) EBITDA for the four
fiscal quarters of the Borrower then ended, less Capital Expenditures for such
period, to (ii) Fixed Charges for the same four fiscal quarters then ended of
not less than 1.10 to 1.0:

 

(c)             Minimum EBITDA.  The Borrower shall at all times, during each of
the periods specified below, maintain EBITDA for the most recently completed
period of 12 calendar months in an amount not less than the amount set forth
opposite such period below (the “Minimum Required Amount”:

 

PERIOD

 

MINIMUM REQUIRED AMOUNT

 

 

 

From and including the date hereof to and including 12/30/07

 

$

11,000,000

 

 

 

12/31/07 - 3/30/08

 

$

13,000,000

 

 

 

3/31/08 - 6/29/08

 

$

13,500,000

 

 

 

6/30/-8 - 9/29/08

 

$

14,000,000

 

 

 

9/30/08 - 12/30/08

 

$

14,500,000

 

 

 

12/31/08 - 3/30/09

 

$

15,000,000

 

 

 

3/31/09 - 9/29/09

 

$

15,500,000

 

 

 

9/30/09 and thereafter

 

$

16,000,000

 

For purposes of this Section 8.22(c), upon the completion of any Permitted
Acquisition, the Minimum Required Amount for all periods from and including the
period during which such

 

56

--------------------------------------------------------------------------------


 

Acquisition occurs shall increase by an amount equal to 80% of the EBITDA of the
Acquired Business for the 12 calendar month period most recently completed prior
to the date of such Acquisition.

 

(d)             Capital Expenditures.  The Borrower shall not, nor shall it
permit any of its Subsidiaries to, incur Capital Expenditures in an amount in
excess of $5,000,000 in the aggregate during any fiscal year.

 

(e)             Operating Leases.  The Borrower shall not, nor shall it permit
any Subsidiary to, acquire the use or possession of any Property under a lease
or similar arrangement, whether or not the Borrower or any Subsidiary has the
express or implied right to acquire title to or purchase such Property, at any
time if, after giving effect thereto, the aggregate amount of rental expense 
(as determined in accordance with GAAP) incurred by the Borrower and its
Subsidiaries under all such leases and similar arrangements during each fiscal
year of the Borrower specified below would exceed the amount specified below for
such fiscal year:

 

FISCAL YEAR ENDED

 

MAXIMUM RENTAL EXPENSE

 

 

 

12/31/07

 

$

4,250,000

 

 

 

12/31/08

 

$

5,000,000

 

 

 

12/31/09

 

$

5,750,000

 

 

 

12/31/10

 

$

6,500,000

 

 

 

12/31/11

 

$

7,250,000

 

 

 

12/31/12

 

$

8,000,000

 

 

 

12/31/13 and thereafter

 

$

8,750,000

 

Capital Leases shall not be included in computing compliance with this
Section to the extent the Borrower’s and its Subsidiaries’ liability in respect
of the same is permitted by Section 8.7(b) hereof.

 

Section 8.23.               Depository Banks.  The Parent and the Borrower shall
use commercially reasonably efforts to cause, on or before the date which is
30 days after the Closing Date, the Parent, the Borrower and the Borrower’s
Subsidiaries to maintain the Administrative Agent (or one of its Affiliates) as
its depository bank, including for its principal operating, administrative, cash
management, collection activity, and other deposit accounts for the conduct of
its business. Notwithstanding the immediately preceding sentence, at any time
that no Default or Event of Default has occurred and is continuing, Borrower may
maintain any other such deposit accounts (other than payroll, trust or escrow
accounts) (the “Controlled Accounts”) with parties other than

 

57

--------------------------------------------------------------------------------


 

Administrative Agent so long as, at all times from and after the date 30 days
following the Closing Date, such Controlled Accounts are subject to deposit
account control agreements in favor of Administrative Agent on terms reasonably
satisfactory to Administrative Agent, including but not limited to that each
such deposit account control agreement shall provide that Borrower may direct
transfers of amounts in such account to Administrative Agent and that, upon the
occurrence and during the continuation of an Event of Default, no other party,
including Borrower, shall otherwise have control over such deposit account.

 

Section 8.24.               Hedging Agreements.  The Borrower shall use
commercially reasonable efforts to, within 30 days following the Closing Date,
enter into interest rate hedging agreements with respect to not less than 50% of
the principal amount of the Term B Loan reasonably acceptable to the Lenders
through the use of one or more interest rate swaps, interest rate caps, interest
rate collars or other recognized interest rate hedging arrangements, with the
foregoing to effectively limit the amount of interest that the Borrower must pay
on notional amounts of not less than such portion of the Term Loan to not more
than a rate reasonably acceptable to the Lenders for a period of not less than
three (3) years, such hedging arrangements to be with the Lenders, their
respective Affiliates or other parties reasonably acceptable to the
Administrative Agent;

 

SECTION 9.                                                 EVENTS OF DEFAULT AND
REMEDIES.

 

Section 9.1.              Events of Default.  Any one or more of the following
shall constitute an “Event of Default” hereunder:

 

(a)          default by the Borrower in the payment when due of all or any part
of the principal of or interest on any Loan (whether at the stated maturity
thereof or at any other time provided for in this Agreement) or of any
Reimbursement Obligation or of any fee or other Obligation payable hereunder or
under any other Loan Document;

 

(b)         default by the Borrower, the Parent or any Subsidiary in the
observance or performance of any covenant set forth in Section 8.1, 8.5, 8.7,
8.8, 8.9, 8.10, 8.11, 8.12, 8.21, 8.22, 8.23 or 8.24 hereof or of any provision
in any Loan Document dealing with the use, disposition or remittance of the
proceeds of Collateral or requiring the maintenance of insurance thereon;

 

(c)          default by the Borrower, the Parent or any Subsidiary in the
observance or performance of any other provision hereof or of any other Loan
Document which is not remedied within 30 days after the earlier of (i) the date
on which such failure shall first become known to any officer of the Borrower or
(ii) written notice thereof is given to the Borrower by the Administrative
Agent;

 

(d)         any representation or warranty made by the Borrower, the Parent or
any Subsidiary herein or in any other Loan Document or in any certificate
furnished to the Administrative Agent or the Lenders pursuant hereto or thereto
or in connection with any transaction contemplated hereby or thereby proves
untrue in any material respect as of the date of the issuance or making or
deemed making thereof;

 

58

--------------------------------------------------------------------------------


 

(e)          any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any of the Collateral Documents shall for any reason
fail to create a valid and perfected first priority Lien in favor of the
Administrative Agent in any Collateral purported to be covered thereby except as
expressly permitted by the terms thereof, or any Subsidiary takes any action for
the purpose of terminating, repudiating or rescinding any Loan Document executed
by it or any of its obligations thereunder;

 

(f)         default shall occur under any Indebtedness for Borrowed Money
issued, assumed or guaranteed by the Parent, the Borrower or any Subsidiary
aggregating in excess of $500,000, or under any indenture, agreement or other
instrument under which the same may be issued, and such default shall continue
for a period of time sufficient to permit the acceleration of the maturity of
any such Indebtedness for Borrowed Money (whether or not such maturity is in
fact accelerated), or any such Indebtedness for Borrowed Money shall not be paid
when due (whether by demand, lapse of time, acceleration or otherwise);

 

(g)         any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Parent, the Borrower or any Subsidiary, or against any of its
Property, in an aggregate amount in excess of $500,000 (except to the extent
fully covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded or
unstayed for a period of 30 days;

 

(h)         the Parent, the Borrower or any Subsidiary, or any member of its
Controlled Group, shall fail to pay when due an amount or amounts aggregating in
excess of $500,000 which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of $500,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by the
Parent, the Borrower or any Subsidiary, or any other member of its Controlled
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate or to cause a
trustee to be appointed to administer any Material Plan or a proceeding shall be
instituted by a fiduciary of any Material Plan against the Parent, the Borrower
or any Subsidiary, or any member of its Controlled Group, to enforce Section 515
or 4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
30 days thereafter; or a condition shall exist by reason of which the PBGC would
be entitled to obtain a decree adjudicating that any Material Plan must be
terminated;

 

(i)         any Change of Control shall occur;

 

(j)         the Parent, the Borrower or any Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they

 

59

--------------------------------------------------------------------------------


 

become due, (iii) make an assignment for the benefit of creditors, (iv) apply
for, seek, consent to or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its Property, (v) institute any proceeding seeking to have entered against it
an order for relief under the United States Bankruptcy Code, as amended, to
adjudicate it insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (vi) take any corporate
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k) hereof; or

 

(k)          a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Parent, the Borrower or any Subsidiary, or
any substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against the Parent, the Borrower or any
Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 days.

 

Section 9.2.              Non-Bankruptcy Defaults.  When any Event of Default
other than those described in subsection (j) or (k) of Section 9.1 hereof has
occurred and is continuing, the Administrative Agent shall, by written notice to
the Borrower: (a) if so directed by the Required Lenders, terminate the
remaining Commitments and all other obligations of the Lenders hereunder on the
date stated in such notice (which may be the date thereof); (b) if so directed
by the Required Lenders, declare the principal of and the accrued interest on
all outstanding Loans to be forthwith due and payable and thereupon all
outstanding Loans, including both principal and interest thereon, shall be and
become immediately due and payable together with all other amounts payable under
the Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the Borrower
immediately pay to the Administrative Agent the full amount then available for
drawing under each or any Letter of Credit, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Lenders, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit.  The Administrative Agent, after giving notice to the
Borrower pursuant to Section 9.1(c) or this Section 9.2, shall also promptly
send a copy of such notice to the other Lenders, but the failure to do so shall
not impair or annul the effect of such notice.

 

Section 9.3.              Bankruptcy Defaults.  When any Event of Default
described in subsections (j) or (k) of Section 9.1 hereof has occurred and is
continuing, then all outstanding Loans shall immediately become due and payable
together with all other amounts payable under the Loan Documents without
presentment, demand, protest or notice of any kind, the obligation of the
Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate and the Borrower shall immediately pay to the
Administrative Agent the full amount then available for drawing under all
outstanding Letters of Credit, the Borrower acknowledging

 

60

--------------------------------------------------------------------------------


 

and agreeing that the Lenders would not have an adequate remedy at law for
failure by the Borrower to honor any such demand and that the Lenders, and the
Administrative Agent on their behalf, shall have the right to require the
Borrower to specifically perform such undertaking whether or not any draws or
other demands for payment have been made under any of the Letters of Credit.

 

Section 9.4.              Collateral for Undrawn Letters of Credit.  (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 1.9(b) or under Section 9.2 or 9.3
above, the Borrower shall forthwith pay the amount required to be so prepaid, to
be held by the Administrative Agent as provided in subsection (b) below.

 

(b)             All amounts prepaid pursuant to subsection (a) above shall be
held by the Administrative Agent in one or more separate collateral accounts
(each such account, and the credit balances, properties, and any investments
from time to time held therein, and any substitutions for such account, any
certificate of deposit or other instrument evidencing any of the foregoing and
all proceeds of and earnings on any of the foregoing being collectively called
the “Collateral Account”) as security for, and for application by the
Administrative Agent (to the extent available) to, the reimbursement of any
payment under any Letter of Credit then or thereafter made by the Administrative
Agent, and to the payment of the unpaid balance of all other Obligations (and to
all Hedging Liability and Funds Transfer and Deposit Account Liability).  The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Administrative Agent for the benefit of the
Administrative Agent, the Lenders, and the L/C Issuer.  If and when requested by
the Borrower, the Administrative Agent shall invest funds held in the Collateral
Account from time to time in direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America with a remaining maturity of one year or less, provided that the
Administrative Agent is irrevocably authorized to sell investments held in the
Collateral Account when and as required to make payments out of the Collateral
Account for application to amounts due and owing from the Borrower to the L/C
Issuer, the Administrative Agent or the Lenders; provided, however, that (i) if
the Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 1.9(b) hereof, at the request of the
Borrower the Administrative Agent shall release to the Borrower amounts held in
the Collateral Account so long as at the time of the release and after giving
effect thereto no Default or Event of Default exists, and (ii) if the Borrower
shall have made payment of all obligations referred to in subsection (a) above
required under Section 9.2 or 9.3 hereof, so long as no Letters of Credit,
Commitments, Loans or other Obligations, Hedging Liability, or Funds Transfer
and Deposit Account Liability remain outstanding, at the request of the Borrower
the Administrative Agent shall release to the Borrower any remaining amounts
held in the Collateral Account.

 

Section 9.5.              Notice of Default.  The Administrative Agent shall
give notice to the Borrower under Section 9.1(c) hereof promptly upon being
requested to do so by any Lender and shall thereupon notify all the Lenders
thereof.

 

Section 9.6.              Right to Cure.  (a) Notwithstanding anything to the
contrary contained in Section 9.1, in the event the Borrower fails to comply
with the requirements of any covenant set

 

61

--------------------------------------------------------------------------------


 

forth in Section 8.22, until the date on which a certificate of an Authorized
Representative certifying compliance with Section 8.22 is required to be
delivered pursuant to Section 8.5(j), Parent may, subject to Section 9.6(b),
notify the Administrative Agent that it intends to exercise its Cure Right (as
defined below) and if the Parent has given such notice then within 10 Business
Days subsequent to the date the notice described above is given the Parent shall
issue capital stock (provided that if the Parent shall issue any preferred
stock, the terms of such preferred stock shall be reasonably acceptable to the
Required Lenders) to any Person other than the Borrower or a Subsidiary for cash
or otherwise receive cash contributions in an aggregate amount equal to the
amount necessary to cure the relevant failure to comply with Section 8.22
(collectively, the “Cure Right”), which amount shall be  contributed by Parent
to the Borrower as equity, and upon the receipt by the Borrower of such cash
(the “Cure Amount”) pursuant to the exercise by Parent of such Cure Right, the
covenants in Section 8.22 shall be recalculated giving effect to the following
pro forma adjustments:

 

(i)         EBITDA for the last fiscal quarter of the four-quarter measurement
period for which a Cure Right has been exercised (and, without duplication, for
each subsequent four-quarter period that contains such fiscal quarter) shall be
increased for all purposes under this Agreement, by an amount equal to the Cure
Amount; and

 

(ii)          if after giving effect to the foregoing recalculations, the
Borrower shall then be in compliance with the requirements of Section 8.22, the
Borrower shall be deemed to have satisfied the requirements of Section 8.22 as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date, and the applicable breach or
default of the covenants in Section 8.22 that had occurred shall be deemed cured
for the purposes of this Agreement.

 

(b)             Notwithstanding anything herein to the contrary, the Cure Right
may not be exercised in more than two quarters that are not consecutive in any
four-quarter period.

 

SECTION 10.                                           CHANGE IN CIRCUMSTANCES.

 

Section 10.1.               Change of Law.  Notwithstanding any other provisions
of this Agreement or any other Loan Document, if at any time any change in
applicable law or regulation or in the interpretation thereof makes it unlawful
for any Lender to make or continue to maintain any Eurodollar Loans or to
perform its obligations as contemplated hereby, such Lender shall promptly give
notice thereof to the Borrower and such Lender’s obligations to make or maintain
Eurodollar Loans under this Agreement shall be suspended until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans.  The Borrower
shall prepay on demand the outstanding principal amount of any such affected
Eurodollar Loans, together with all interest accrued thereon and all other
amounts then due and payable to such Lender under this Agreement; provided,
however, subject to all of the terms and conditions of this Agreement, the
Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.

 

62

--------------------------------------------------------------------------------


 

Section 10.2.               Unavailability of Deposits or Inability to
Ascertain, or Inadequacy of, LIBOR.  If on or prior to the first day of any
Interest Period for any Borrowing of Eurodollar Loans:

 

(a)          the Administrative Agent determines that deposits in U.S. Dollars
(in the applicable amounts) are not being offered to it in the interbank
eurodollar market for such Interest Period, or that by reason of circumstances
affecting the interbank eurodollar market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR, or

 

(b)         the Required Lenders advise the Administrative Agent that (i) LIBOR
as determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

 

Section 10.3.               Increased Cost and Reduced Return.  (a) If, on or
after the date hereof, the adoption of any applicable law, rule or regulation,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Lending Office) with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency:

 

(i)         shall subject any Lender (or its Lending Office) to any tax, duty or
other charge with respect to its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligations owed
to it or its obligation to make Eurodollar Loans, issue a Letter of Credit, or
to participate therein, or shall change the basis of taxation of payments to any
Lender (or its Lending Office) of the principal of or interest on its Eurodollar
Loans, Letter(s) of Credit, or participations therein or any other amounts due
under this Agreement or any other Loan Document in respect of its Eurodollar
Loans, Letter(s) of Credit, any participation therein, any Reimbursement
Obligations owed to it, or its obligation to make Eurodollar Loans, or issue a
Letter of Credit, or acquire participations therein (except for changes in the
rate of tax on the overall net income of such Lender or its Lending Office
imposed by the jurisdiction in which such Lender’s principal executive office or
Lending Office is located); or

 

(ii)          shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Eurodollar Loans any such requirement included in
an applicable Eurodollar Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by,

 

63

--------------------------------------------------------------------------------


 

any Lender (or its Lending Office) or shall impose on any Lender (or its Lending
Office) or on the interbank market any other condition affecting its Eurodollar
Loans, its Notes, its Letter(s) of Credit, or its participation in any thereof,
any Reimbursement Obligation owed to it, or its obligation to make Eurodollar
Loans, or to issue a Letter of Credit, or to participate therein;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 30 days after
demand by such Lender (with a copy to the Administrative Agent) made within a
reasonable time after such Lender becomes aware of the circumstances giving rise
thereto, the Borrower shall be obligated to pay to such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction.

 

(b)             If, after the date hereof, any Lender or the Administrative
Agent shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Office) or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has had the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, within 30 days after demand by such Lender (with a copy
to the Administrative Agent) made within a reasonable time after such Lender
becomes aware of the circumstances giving rise thereto, the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
for such reduction.

 

(c)             A certificate of a Lender claiming compensation under this
Section 10.3 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive if reasonably determined, absent demonstrable
error.  In determining such amount, such Lender may use any reasonable averaging
and attribution methods.

 

Section 10.4.               Lending Offices.  Each Lender may, at its option,
elect to make its Loans hereunder at the branch, office or affiliate specified
on the appropriate signature page hereof (each a “Lending Office”) for each type
of Loan available hereunder or at such other of its branches, offices or
affiliates as it may from time to time elect and designate in a written notice
to the Borrower and the Administrative Agent.  To the extent reasonably
possible, a Lender shall designate an alternative branch or funding office with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Section 10.3 hereof or to avoid the

 

64

--------------------------------------------------------------------------------


 

unavailability of Eurodollar Loans under Section 10.2 hereof, so long as such
designation is not otherwise disadvantageous to the Lender.

 

Section 10.5.               Discretion of Lender as to Manner of Funding. 
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if each Lender had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.

 

SECTION 11.                                           THE ADMINISTRATIVE AGENT.

 

Section 11.1.               Appointment and Authorization of Administrative
Agent.  Each Lender hereby appoints Bank of Montreal as the Administrative Agent
under the Loan Documents and hereby authorizes the Administrative Agent to take
such action as Administrative Agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto. 
The Lenders expressly agree that the Administrative Agent is not acting as a
fiduciary of the Lenders in respect of the Loan Documents, the Borrower or
otherwise, and nothing herein or in any of the other Loan Documents shall result
in any duties or obligations on the Administrative Agent or any of the Lenders
except as expressly set forth herein.

 

Section 11.2.               Administrative Agent and its Affiliates.  The
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise or refrain
from exercising such rights and power as though it were not the Administrative
Agent, and the Administrative Agent and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Affiliate of the Borrower as if it were not the Administrative Agent under
the Loan Documents.  References in Section 1 hereof to the Administrative
Agent’s Loans, or to the amount owing to the Administrative Agent for which an
interest rate is being determined, refer to the Administrative Agent in its
individual capacity as a Lender.

 

Section 11.3.               Action by Administrative Agent.  If the
Administrative Agent receives from the Borrower a written notice of an Event of
Default pursuant to Section 8.5 hereof, the Administrative Agent shall promptly
give each of the Lenders written notice thereof.  The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein.  Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action hereunder with respect to any
Default or Event of Default, except as expressly provided in Sections 9.2 and
9.5.  Upon the occurrence of an Event of Default, the Administrative Agent shall
take such action to enforce its Lien on the Collateral and to preserve and
protect the Collateral as may be directed by the Required Lenders.  Unless and
until the Required Lenders give such direction, the Administrative Agent may
(but shall not be obligated to) take or refrain from taking such actions as it
deems appropriate and in the best interest of all the Lenders.  In no event,
however, shall the Administrative Agent be required to take any action in
violation of applicable law or of any provision of any Loan Document, and the

 

65

--------------------------------------------------------------------------------


 

Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it first
receives any further assurances of its indemnification from the Lenders that it
may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall be entitled to assume that no Default or
Event of Default exists unless notified in writing to the contrary by a Lender
or the Borrower.  In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder.  Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

 

Section 11.4.               Consultation with Experts.  The Administrative Agent
may consult with legal counsel, independent public accountants, and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

Section 11.5.               Liability of Administrative Agent; Credit Decision. 
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or not taken by it in connection
with the Loan Documents:  (i) with the consent or at the request of the Required
Lenders or (ii) in the absence of its own gross negligence or willful
misconduct.  Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify:  (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 7
hereof, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectibility hereof or of any other Loan Document
or of any other documents or writing furnished in connection with any Loan
Document or of any Collateral; and the Administrative Agent makes no
representation of any kind or character with respect to any such matter
mentioned in this sentence.  The Administrative Agent may execute any of its
duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, the Borrower, or
any other Person for the default or misconduct of any such agents or
attorneys-in-fact selected with reasonable care.  The Administrative Agent shall
not incur any liability by acting in reliance upon any notice, consent,
certificate, other document or statement (whether written or oral) believed by
it to be genuine or to be sent by the proper party or parties.  In particular
and without limiting any of the foregoing, the Administrative Agent shall have
no responsibility for confirming the accuracy of any compliance certificate or
other document or instrument received by it under the Loan Documents.  The
Administrative Agent may treat the payee of any Obligation as the holder thereof
until written notice of transfer shall have been filed with the Administrative
Agent signed by such payee in form reasonably satisfactory to the Administrative
Agent.  Each Lender acknowledges that it has independently and without reliance
on the Administrative Agent or any other Lender, and based upon such
information, investigations and

 

66

--------------------------------------------------------------------------------


 

inquiries as it deems appropriate, made its own credit analysis and decision to
extend credit to the Borrower in the manner set forth in the Loan Documents.  It
shall be the responsibility of each Lender to keep itself informed as to the
creditworthiness of the Borrower and its Subsidiaries, and the Administrative
Agent shall have no liability to any Lender with respect thereto.

 

Section 11.6.               Indemnity.  The Lenders shall ratably, in accordance
with their respective Percentages, indemnify and hold the Administrative Agent,
and its directors, officers, employees, agents, and representatives harmless
from and against any liabilities, losses, costs or expenses suffered or incurred
by it under any Loan Document or in connection with the transactions
contemplated thereby, regardless of when asserted or arising, except to the
extent they are promptly reimbursed for the same by the Borrower and except to
the extent that any event giving rise to a claim was caused by the gross
negligence or willful misconduct of the party seeking to be indemnified.  The
obligations of the Lenders under this Section shall survive termination of this
Agreement.  The Administrative Agent shall be entitled to offset amounts
received for the account of a Lender under this Agreement against unpaid amounts
due from such Lender to the Administrative Agent hereunder (whether as fundings
of participations, indemnities or otherwise), but shall not be entitled to
offset against amounts owed to the Administrative Agent by any Lender arising
outside of this Agreement and the other Loan Documents.

 

Section 11.7.               Resignation of Administrative Agent and Successor
Administrative Agent.  The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower.  Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000.  Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Loan
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 11
and all protective provisions of the other Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor.  If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall be automatically assumed by the
Required Lenders and (i) the Borrower shall be directed to make all payments due
each Lender hereunder directly to such Lender and (ii) the Administrative
Agent’s rights in the Collateral Documents shall be assigned without
representation, recourse or warranty to the Lenders as their interests may
appear.

 

67

--------------------------------------------------------------------------------


 

Section 11.8.               L/C Issuer.  The L/C Issuer shall act on behalf of
the Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith.  The L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Section 11 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Section 11, included the L/C Issuer with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to such L/C Issuer.

 

Section 11.9.               Hedging Liability and Funds Transfer and Deposit
Account Liability Arrangements.  By virtue of a Lender’s execution of this
Agreement or an assignment agreement pursuant to Section 13.12 hereof, as the
case may be, any Affiliate of such Lender with whom the Borrower or any
Guarantor has entered into an agreement creating Hedging Liability or Funds
Transfer and Deposit Account Liability shall be deemed a Lender party hereto for
purposes of any reference in a Loan Document to the parties for whom the
Administrative Agent is acting, it being understood and agreed that the rights
and benefits of such Affiliate under the Loan Documents consist exclusively of
such Affiliate’s right to share in payments and collections out of the
Collateral and the Guaranties as more fully set forth in Section 3.1 hereof.  In
connection with any such distribution of payments and collections, or any
request for the release of the Administrative Agent’s Liens in connection with
the termination of the Commitments and the payment in full of the Obligations,
the Administrative Agent shall be entitled to assume no amounts are due to any
Lender or its Affiliate with respect to Hedging Liability or Funds Transfer and
Deposit Account Liability unless such Lender has notified the Administrative
Agent in writing of the amount of any such liability owed to it or its Affiliate
prior to such distribution or payment or release of Liens.

 

Section 11.10.               Designation of Additional Agents.  The
Administrative Agent shall have the continuing right, for purposes hereof, at
any time and from time to time to designate one or more of the Lenders (and/or
its or their Affiliates) as “syndication agents,” “documentation agents,” “book
runners,” “lead arrangers,” “arrangers,” or other designations for purposes
hereto, but such designation shall have no substantive effect, and such Lenders
and their Affiliates shall have no additional powers, duties or responsibilities
as a result thereof.

 

Section 11.11.               Authorization to Release or Subordinate or Limit
Liens.  The Administrative Agent is hereby irrevocably authorized by each of the
Lenders to (a) release any Lien covering any Collateral that is sold,
transferred, or otherwise disposed of in accordance with the terms and
conditions of this Agreement and the relevant Collateral Documents (including a
sale, transfer, or disposition permitted by the terms of Section 8.10 hereof or
which has otherwise been consented to in accordance with Section 13.13 hereof),
(b) release or subordinate any Lien on Collateral consisting of goods financed
with purchase money indebtedness or under a Capital Lease to the extent such
purchase money indebtedness or Capitalized Lease Obligation, and the Lien
securing the same, are permitted by Sections 8.7(b) and 8.8(d) hereof,
(c) reduce or limit the amount of the indebtedness secured by any particular
item of Collateral to an amount not less than the estimated value thereof to the
extent necessary to reduce mortgage registry, filing and similar tax, and
(d) release Liens on the Collateral following termination or expiration of the

 

68

--------------------------------------------------------------------------------


 

Commitments and payment in full in cash of the Obligations and, if then due,
Hedging Liability and Funds Transfer and Deposit Account Liability.

 

Section 11.12.               Authorization to Enter into, and Enforcement of,
the Collateral Documents.  The Administrative Agent is hereby irrevocably
authorized by each of the Lenders to execute and deliver the Collateral
Documents on behalf of each of the Lenders and their Affiliates and to take such
action and exercise such powers under the Collateral Documents as the
Administrative Agent considers appropriate, provided the Administrative Agent
shall not amend the Collateral Documents unless such amendment is agreed to in
writing by the Required Lenders.  Each Lender acknowledges and agrees that it
will be bound by the terms and conditions of the Collateral Documents upon the
execution and delivery thereof by the Administrative Agent.  Except as otherwise
specifically provided for herein, no Lender (or its Affiliates) other than the
Administrative Agent shall have the right to institute any suit, action or
proceeding in equity or at law for the foreclosure or other realization upon any
Collateral or for the execution of any trust or power in respect of the
Collateral or for the appointment of a receiver or for the enforcement of any
other remedy under the Collateral Documents; it being understood and intended
that no one or more of the Lenders (or their Affiliates) shall have any right in
any manner whatsoever to affect, disturb or prejudice the Lien of the
Administrative Agent (or any security trustee therefor) under the Collateral
Documents by its or their action or to enforce any right thereunder, and that
all proceedings at law or in equity shall be instituted, had, and maintained by
the Administrative Agent (or its security trustee) in the manner provided for in
the relevant Collateral Documents for the benefit of the Lenders and their
Affiliates.

 

SECTION 12.                                           THE GUARANTEES.

 

Section 12.1.               The Guarantees.  To induce the Lenders to provide
the credits described herein and in consideration of benefits expected to accrue
to the Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Parent and each
Subsidiary party hereto (including any Subsidiary formed or acquired after the
Closing Date executing an Additional Guarantor Supplement in the form attached
hereto as Exhibit F or such other form reasonably acceptable to the
Administrative Agent) hereby unconditionally and irrevocably guarantees jointly
and severally to the Administrative Agent, the Lenders, and their Affiliates,
the due and punctual payment of all present and future Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability, including, but not
limited to, the due and punctual payment of principal of and interest on the
Notes, the Reimbursement Obligations, and the due and punctual payment of all
other Obligations now or hereafter owed by the Borrower under the Loan Documents
and the due and punctual payment of all Hedging Liability and Funds Transfer and
Deposit Account Liability, in each case as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise,
according to the terms hereof and thereof (including all interest, costs, fees,
and charges after the entry of an order for relief against the Borrower or such
other obligor in a case under the United States Bankruptcy Code or any similar
proceeding, whether or not such interest, costs, fees and charges would be an
allowed claim against the Borrower or any such obligor in any such proceeding). 
In case of failure by the Borrower or other obligor punctually to pay any
Obligations, Hedging Liability, or Funds Transfer and Deposit Account Liability
guaranteed hereby, each Guarantor hereby unconditionally agrees to make such

 

69

--------------------------------------------------------------------------------


 

payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the Borrower or such obligor.

 

Section 12.2.               Guarantee Unconditional.  The obligations of each
Guarantor under this Section 12 shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged, or
otherwise affected by:

 

(a)          any extension, renewal, settlement, compromise, waiver, or release
in respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

 

(b)         any modification or amendment of or supplement to this Agreement or
any other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability;

 

(c)          any change in the corporate existence, structure, or ownership of,
or any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, the Borrower or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
the Borrower or other obligor or of any other guarantor contained in any Loan
Document;

 

(d)         the existence of any claim, set-off, or other rights which the
Borrower or other obligor or any other guarantor may have at any time against
the Administrative Agent, any Lender, or any other Person, whether or not
arising in connection herewith;

 

(e)          any failure to assert, or any assertion of, any claim or demand or
any exercise of, or failure to exercise, any rights or remedies against the
Borrower or other obligor, any other guarantor, or any other Person or Property;

 

(f)         any application of any sums by whomsoever paid or howsoever realized
to any obligation of the Borrower or other obligor, regardless of what
obligations of the Borrower or other obligor remain unpaid;

 

(g)         any invalidity or unenforceability relating to or against the
Borrower or other obligor or any other guarantor for any reason of this
Agreement or of any other Loan Document or any agreement relating to Hedging
Liability or Funds Transfer and Deposit Account Liability or any provision of
applicable law or regulation purporting to prohibit the payment by the Borrower
or other obligor or any other guarantor of the principal of or interest on any
Note or any Reimbursement Obligation or any other amount payable under the Loan
Documents or any agreement relating to Hedging Liability or Funds Transfer and
Deposit Account Liability; or

 

(h)         any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, or any other Person or any other circumstance
whatsoever that might,

 

70

--------------------------------------------------------------------------------


 

but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of any Guarantor under this Section 12.

 

Section 12.3.               Discharge Only upon Payment in Full; Reinstatement
in Certain Circumstances.  Each Guarantor’s obligations under this Section 12
shall remain in full force and effect until the Commitments are terminated, all
Letters of Credit have expired, and the principal of and interest on the Notes
and all other amounts payable by the Borrower and the Guarantors under this
Agreement and all other Loan Documents (other than unasserted contingent
indemnification obligations) and, if then outstanding and unpaid, all Hedging
Liability and Funds Transfer and Deposit Account Liability shall have been paid
in full.  If at any time any payment of the principal of or interest on any Note
or any Reimbursement Obligation or any other amount payable by the Borrower or
other obligor or any Guarantor under the Loan Documents or any agreement
relating to Hedging Liability or Funds Transfer and Deposit Account Liability is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of the Borrower or other obligor or of any
guarantor, or otherwise, each Guarantor’s obligations under this Section 12 with
respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.

 

Section 12.4.               Subrogation.  Each Guarantor agrees it will not
exercise any rights which it may acquire by way of subrogation by any payment
made hereunder, or otherwise, until all the Obligations, Hedging Liability, and
Funds Transfer and Deposit Account Liability (other than unasserted contingent
indemnification obligations) shall have been paid in full subsequent to the
termination of all the Commitments and expiration of all Letters of Credit.  If
any amount shall be paid to a Guarantor on account of such subrogation rights at
any time prior to the later of (x) the payment in full of the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability (other than
unasserted contingent indemnification obligations) and all other amounts payable
by the Borrower hereunder and the other Loan Documents and (y) the termination
of the Commitments and expiration of all Letters of Credit, such amount shall be
held in trust for the benefit of the Administrative Agent and the Lenders (and
their Affiliates) and shall forthwith be paid to the Administrative Agent for
the benefit of the Lenders (and their Affiliates) or be credited and applied
upon the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability then due and payable, in accordance with the terms of this Agreement.

 

Section 12.5.               Waivers.  Each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest, and any notice not provided for
herein, as well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, or any other Person against the Borrower or
other obligor, another guarantor, or any other Person.

 

Section 12.6.               Limit on Recovery.  Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under this
Section 12 shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under this Section 12 void or voidable under
applicable law, including, without limitation, fraudulent conveyance law.

 

Section 12.7.               Stay of Acceleration.  If acceleration of the time
for payment of any amount payable by the Borrower or other obligor under this
Agreement or any other Loan Document, or

 

71

--------------------------------------------------------------------------------


 

under any agreement relating to Hedging Liability or Funds Transfer and Deposit
Account Liability, is stayed upon the insolvency, bankruptcy or reorganization
of the Borrower or such obligor, all such amounts otherwise subject to
acceleration under the terms of this Agreement or the other Loan Documents, or
under any agreement relating to Hedging Liability or Funds Transfer and Deposit
Account Liability, shall nonetheless be payable by the Guarantors hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.

 

Section 12.8.               Benefit to Guarantors.  The Borrower and the
Guarantors are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of the Borrower has a direct impact
on the success of each Guarantor.  Each Guarantor will derive substantial direct
and indirect benefit from the extensions of credit hereunder.

 

Section 12.9.               Guarantor Covenants.  Each Guarantor shall take such
action as the Borrower is required by this Agreement to cause such Guarantor to
take, and shall refrain from taking such action as the Borrower is required by
this Agreement to prohibit such Guarantor from taking.

 

SECTION 13.                                           MISCELLANEOUS.

 

Section 13.1.               Withholding Taxes.

 

(a)             Payments Free of Withholding.  Except as otherwise required by
law and subject to Section 13.1(b) hereof, each payment by the Borrower and the
Guarantors under this Agreement or the other Loan Documents shall be made
without withholding for or on account of any present or future taxes (other than
overall net income taxes on the recipient) imposed by or within the jurisdiction
in which the Borrower or such Guarantor is domiciled, any jurisdiction from
which the Borrower or such Guarantor makes any payment, or (in each case) any
political subdivision or taxing authority thereof or therein.  If any such
withholding is so required, the Borrower or such Guarantor shall make the
withholding, pay the amount withheld to the appropriate governmental authority
before penalties attach thereto or interest accrues thereon, and forthwith pay
such additional amount as may be necessary to ensure that the net amount
actually received by each Lender and the Administrative Agent free and clear of
such taxes (including such taxes on such additional amount) is equal to the
amount which that Lender or the Administrative Agent (as the case may be) would
have received had such withholding not been made.  If the Administrative Agent
or any Lender pays any amount in respect of any such taxes, penalties or
interest, the Borrower or such Guarantor shall reimburse the Administrative
Agent or such Lender for that payment on demand in the currency in which such
payment was made.  If the Borrower or such Guarantor pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Lender or Administrative Agent on
whose account such withholding was made (with a copy to the Administrative Agent
if not the recipient of the original) on or before the thirtieth day after
payment.

 

(b)             U.S. Withholding Tax Exemptions.  Each Lender that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Borrower and the Administrative Agent on or before the
date the initial Credit Event is made hereunder or, if later,

 

72

--------------------------------------------------------------------------------


 

the date such financial institution becomes a Lender hereunder, two duly
completed and signed copies of (i) either Form W-8 BEN (relating to such Lender
and entitling it to a complete exemption from withholding under the Code on all
amounts to be received by such Lender, including fees, pursuant to the Loan
Documents and the Obligations) or Form W-8 ECI (relating to all amounts to be
received by such Lender, including fees, pursuant to the Loan Documents and the
Obligations) of the United States Internal Revenue Service or (ii) solely if
such Lender is claiming exemption from United States withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, and a certificate representing that such Lender is not a bank
for purposes of Section 881(c) of the Code, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is
not a controlled foreign corporation related to the Borrower (within the meaning
of Section 864(d)(4) of the Code).  Thereafter and from time to time, each
Lender shall submit to the Borrower and the Administrative Agent such additional
duly completed and signed copies of one or the other of such Forms (or such
successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) and such other certificates as may be
(i) requested by the Borrower in a written notice, directly or through the
Administrative Agent, to such Lender and (ii) required under then-current United
States law or regulations to avoid or reduce United States withholding taxes on
payments in respect of all amounts to be received by such Lender, including
fees, pursuant to the Loan Documents or the Obligations.  Upon the request of
the Borrower or the Administrative Agent, each Lender that is a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent a certificate to the effect that it
is such a United States person.

 

(c)             Inability of Lender to Submit Forms.  If any Lender determines,
as a result of any change in applicable law, regulation or treaty, or in any
official application or interpretation thereof, that it is unable to submit to
the Borrower or the Administrative Agent any form or certificate that such
Lender is obligated to submit pursuant to subsection (b) of this Section 13.1 or
that such Lender is required to withdraw or cancel any such form or certificate
previously submitted or any such form or certificate otherwise becomes
ineffective or inaccurate, such Lender shall promptly notify the Borrower and
Administrative Agent of such fact and the Lender shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.

 

Section 13.2.               No Waiver, Cumulative Remedies.  No delay or failure
on the part of the Administrative Agent or any Lender or on the part of the
holder or holders of any of the Obligations in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right.  The rights and remedies hereunder of the
Administrative Agent, the Lenders and of the holder or holders of any of the
Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.

 

Section 13.3.               Non-Business Days.  If any payment hereunder becomes
due and payable on a day which is not a Business Day, the due date of such
payment shall be extended to the next succeeding Business Day on which date such
payment shall be due and payable.  In the case of

 

73

--------------------------------------------------------------------------------


 

any payment of principal falling due on a day which is not a Business Day,
interest on such principal amount shall continue to accrue during such extension
at the rate per annum then in effect, which accrued amount shall be due and
payable on the next scheduled date for the payment of interest.

 

Section 13.4.               Documentary Taxes.  The Borrower agrees to pay on
demand any documentary, stamp or similar taxes payable in respect of this
Agreement or any other Loan Document, including interest and penalties, in the
event any such taxes are assessed, irrespective of when such assessment is made
and whether or not any credit is then in use or available hereunder.

 

Section 13.5.               Survival of Representations.  All representations
and warranties made herein or in any other Loan Document or in certificates
given pursuant hereto or thereto shall survive the execution and delivery of
this Agreement and the other Loan Documents, and shall continue in full force
and effect with respect to the date as of which they were made as long as any
credit is in use or available hereunder.

 

Section 13.6.               Survival of Indemnities.  All indemnities and other
provisions relative to reimbursement to the Lenders of amounts sufficient to
protect the yield of the Lenders with respect to the Loans and Letters of
Credit, including, but not limited to, Sections 1.12, 10.3, and 13.15 hereof,
shall survive the termination of this Agreement and the other Loan Documents and
the payment of the Obligations.

 

Section 13.7.               Sharing of Set-Off.  Each Lender agrees with each
other Lender a party hereto that if such Lender shall receive and retain any
payment, whether by set-off or application of deposit balances or otherwise, on
any of the Loans or Reimbursement Obligations in excess of its ratable share of
payments on all such Obligations then outstanding to the Lenders, then such
Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Loans or Reimbursement Obligations,
or participations therein, held by each such other Lenders (or interest therein)
as shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.  For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.

 

Section 13.8.               Notices.  Except as otherwise specified herein, all
notices hereunder and under the other Loan Documents shall be in writing
(including, without limitation, notice by telecopy) and shall be given to the
relevant party at its address or telecopier number set forth below, or such
other address or telecopier number as such party may hereafter specify by notice
to the Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt.  Notices
under the Loan Documents to any Lender shall be

 

74

--------------------------------------------------------------------------------


 

addressed to its address or telecopier number set forth on its Administrative
Questionnaire; and notices under the Loans Documents to the Borrower, any
Guarantor or the Administrative Agent shall be addressed to their respective
addresses or telecopier numbers set forth below:

 

to the Borrower or any Guarantor:

 

to the Administrative Agent:

 

 

 

Smart Business Advisory and

 

Bank of Montreal

Consulting, LLC

 

111 West Monroe Street

80 Lancaster Avenue

 

Chicago, Illinois 60603

Devon, PA 19333

 

Attention:

Attention:

Richard J. Devine

 

Telephone:

Telephone:

215-832-3405

 

Telecopy:

Telecopy:

610-254-5290

 

 

 

 

 

with a copy to:

 

 

 

 

 

Great Hill Partners LLC

 

 

One Liberty Square

 

 

Boston, MA 02109

 

 

Attention:   Aaron T. Miller

 

 

Telephone:   617-790-9400

 

 

Telecopy:   617-790-9401

 

 

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 1 hereof shall be effective only upon receipt.

 

Section 13.9.               Counterparts.  This Agreement may be executed in any
number of counterparts, and by the different parties hereto on separate
counterpart signature pages, and all such counterparts taken together shall be
deemed to constitute one and the same instrument.

 

Section 13.10.               Successors and Assigns.  This Agreement shall be
binding upon the Borrower and the Guarantors and their successors and assigns,
and shall inure to the benefit of the Administrative Agent and each of the
Lenders and the benefit of their respective successors and assigns, including
any subsequent holder of any of the Obligations.  The Borrower and the
Guarantors may not assign any of their rights or obligations under any Loan
Document without the written consent of all of the Lenders.

 

Section 13.11.               Participants.  Each Lender shall have the right at
its own cost to grant participations (to be evidenced by one or more agreements
or certificates of participation) in the Loans made and Reimbursement
Obligations and/or Commitments held by such Lender at any time and from time to
time to one or more other Persons; provided that no such participation

 

75

--------------------------------------------------------------------------------


 

shall relieve any Lender of any of its obligations under this Agreement, and,
provided, further that no such participant shall have any rights under this
Agreement except as provided in this Section, and the Administrative Agent shall
have no obligation or responsibility to such participant.  Any agreement
pursuant to which such participation  is granted shall provide that the granting
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower under this Agreement and the other Loan Documents including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of the Loan Documents, except that such agreement may provide
that such Lender will not agree to any modification, amendment or waiver of the
Loan Documents that would reduce the amount of or postpone any fixed date for
payment of any Obligation in which such participant has an interest.  Any party
to which such a participation has been granted shall have the benefits of
Section 1.12 and Section 10.3 hereof.  The Borrower authorizes each Lender to
disclose to any participant or prospective participant under this Section any
financial or other information pertaining to the Borrower or any Subsidiary.

 

Section 13.12.               Assignments.  (a) Any Lender may at any time assign
to one or more Eligible Assignees all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)         Minimum Amounts.  (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans and
participation interest in L/C Obligations at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans and participation interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and participation interest in L/C
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Effective Date” is specified in
the Assignment and Acceptance, as of the Effective Date) shall not be less than
$5,000,000, in the case of any assignment in respect of the Revolving Credit, or
$1,000,000, in the case of any assignment in respect of any Term Loan, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

 

(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credits
on a non-pro rata basis.

 

76

--------------------------------------------------------------------------------


 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by Section 13.12(a)(i)(B) and, in
addition:

 

(a)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(b)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit if such assignment is to a Person that is not a
Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) the Term Loans to
a Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(c)          the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

(iv)          Assignment and Acceptance.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)         No Assignment to Borrower or Parent.  No such assignment shall be
made to the Borrower or any of its Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.11 hereof.

 

77

--------------------------------------------------------------------------------


 

(b)             Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Chicago, Illinois, a copy of each Assignment and Acceptance delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(c)             Any Lender may at any time pledge or grant a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any such pledge or grant to a Federal Reserve Bank,
and this Section shall not apply to any such pledge or grant of a security
interest; provided that no such pledge or grant of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or secured party for such Lender as a party hereto; provided further,
however, the right of any such pledgee or grantee (other than any Federal
Reserve Bank) to further transfer all or any portion of the rights pledged or
granted to it, whether by means of foreclosure or otherwise, shall be at all
times subject to the terms of this Agreement.

 

Section 13.13.               Amendments.  Any provision of this Agreement or the
other Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent or the
L/C Issuer are affected thereby, the Administrative Agent or such L/C Issuer, as
applicable; provided that:

 

(i)         no amendment or waiver pursuant to this Section 13.13 shall
(A) increase any Commitment of any Lender without the consent of such Lender or
(B) reduce the amount of or postpone the date for any scheduled payment of any
principal of or interest on any Loan (provided that amendments or waivers to the
mandatory prepayment requirements set forth in Section 1.9(b) shall not be
deemed a reduction or postponement of the payment of principal of any Loan) or
of any Reimbursement Obligation or of any fee payable hereunder without the
consent of the Lender to which such payment is owing or which has committed to
make such Loan or Letter of Credit (or participate therein) hereunder;

 

(ii)          no amendment or waiver pursuant to this Section 13.13 shall,
unless signed by each Lender, extend the Revolving Credit Termination Date,
change the definition of Required Lenders, change the provisions of this
Section 13.13, release any material guarantor or any substantial part of the
Collateral (except as otherwise provided for in the Loan Documents), or affect
the number of Lenders required to take any action hereunder or under any other
Loan Document; and

 

(iii)          no amendment to Section 12 hereof shall be made without the
consent of the Guarantor(s) affected thereby.

 

78

--------------------------------------------------------------------------------


 

Section 13.14.               Headings. Section headings used in this Agreement
are for reference only and shall not affect the construction of this Agreement.

 

Section 13.15.               Costs and Expenses; Indemnification.  (a) The
Borrower agrees to pay all costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, syndication, and administration of
the Loan Documents, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, in connection with the
preparation and execution of the Loan Documents, and any amendment, waiver or
consent related thereto, whether or not the transactions contemplated herein are
consummated, together with any fees and charges suffered or incurred by the
Administrative Agent in connection with periodic environmental audits, fixed
asset appraisals, title insurance policies, collateral filing fees and lien
searches.  The Borrower agrees to pay to the Administrative Agent and each
Lender, and any other holder of any Loan outstanding hereunder, all costs and
expenses reasonably incurred or paid by the Administrative Agent and such Lender
or any such holder, including reasonable attorneys’ fees and disbursements
(limited to one firm of counsel to the Administrative Agent and one firm of
counsel to the Lenders) and court costs, in connection with any Default or Event
of Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
Subsidiary as a debtor thereunder).  The Borrower further agrees to indemnify
the Administrative Agent, each Lender, and any security trustee therefor, and
their respective directors, officers, employees, agents, financial advisors, and
consultants (each such Person being called an “Indemnitee”) against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all reasonable fees and disbursements of counsel for any
such Indemnitee and all reasonable expenses of litigation or preparation
therefor, whether or not the Indemnitee is a party thereto, or any settlement
arrangement arising from or relating to any such litigation) which any of them
may pay or incur arising out of or relating to any Loan Document or any of the
transactions contemplated thereby or the direct or indirect application or
proposed application of the proceeds of any Loan or Letter of Credit, other than
those which arise from the gross negligence or willful misconduct of the party
claiming indemnification.  The Borrower, upon demand by the Administrative Agent
or a Lender at any time, shall reimburse the Administrative Agent or such Lender
for any legal or other expenses (including, without limitation, all reasonable
fees and disbursements of counsel for any such Indemnitee) incurred in
connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
directly due to the gross negligence or willful misconduct of the party to be
indemnified.  To the extent permitted by applicable law, neither the Borrower
nor any Guarantor shall assert, and each such Person hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  The obligations of the Borrower
under this Section shall survive the termination of this Agreement.

 

(b)             The Borrower unconditionally agrees to forever indemnify, defend
and hold harmless, and covenants not to sue for any claim for contribution
against, each Indemnitee for

 

79

--------------------------------------------------------------------------------


 

any damages, costs, loss or expense, including without limitation, response,
remedial or removal costs and all fees and disbursements of counsel to any such
Indemnitee, arising out of any of the following:  (i) any presence, release,
threatened release or disposal of any hazardous or toxic substance or petroleum
by the Borrower or any Subsidiary or otherwise occurring on or with respect to
its Property (whether owned or leased), (ii) the operation or violation of any
environmental law, whether federal, state, or local, and any regulations
promulgated thereunder, by the Borrower or any Subsidiary or otherwise occurring
on or with respect to its Property (whether owned or leased), (iii) any claim
for personal injury or property damage in connection with the Borrower or any
Subsidiary or otherwise occurring on or with respect to its Property (whether
owned or leased), and (iv) the inaccuracy or breach of any environmental
representation, warranty or covenant by the Borrower or any Subsidiary made
herein or in any other Loan Document evidencing or securing any Obligations or
setting forth terms and conditions applicable thereto or otherwise relating
thereto, except for damages arising from the willful misconduct or gross
negligence of the party claiming indemnification.  This indemnification shall
survive the payment and satisfaction of all Obligations and the termination of
this Agreement, and shall remain in force beyond the expiration of any
applicable statute of limitations and payment or satisfaction in full of any
single claim under this indemnification.  This indemnification shall be binding
upon the successors and assigns of the Borrower and shall inure to the benefit
of each Indemnitee and its successors and assigns.

 

Section 13.16.               Set-off.  In addition to any rights now or
hereafter granted under the Loan Documents or applicable law and not by way of
limitation of any such rights, upon the occurrence of any Event of Default, each
Lender, each L/C Issuer, each subsequent holder of any Obligation, and each of
their respective affiliates, is hereby authorized by the Borrower and each
Guarantor at any time or from time to time, without notice to the Borrower, any
Guarantor or to any other Person, any such notice being hereby expressly waived,
to set-off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured, and in whatever currency denominated,
but not including trust accounts) and any other indebtedness at any time held or
owing by that Lender, L/C Issuer, subsequent holder, or affiliate, to or for the
credit or the account of the Borrower or such Guarantor, whether or not matured,
against and on account of the Obligations of the Borrower or such Guarantor to
that Lender, L/C Issuer, or subsequent holder under the Loan Documents,
including, but not limited to, all claims of any nature or description arising
out of or connected with the Loan Documents, irrespective of whether or not
(a) that Lender, L/C Issuer, or subsequent holder shall have made any demand
hereunder or (b) the principal of or the interest on the Loans and other amounts
due hereunder shall have become due and payable pursuant to Section 9 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured.

 

Section 13.17.               Entire Agreement.  The Loan Documents constitute
the entire understanding of the parties thereto with respect to the subject
matter thereof and any prior agreements, whether written or oral, with respect
thereto are superseded hereby.

 

Section 13.18.               Governing Law.  This Agreement and the other Loan
Documents (except as otherwise specified therein), and the rights and duties of
the parties hereto, shall be construed and determined in accordance with the
internal laws of the State of New York.

 

80

--------------------------------------------------------------------------------


 

Section 13.19.               Severability of Provisions.  Any provision of any
Loan Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

 

Section 13.20.               Excess Interest.  Notwithstanding any provision to
the contrary contained herein or in any other Loan Document, no such provision
shall require the payment or permit the collection of any amount of interest in
excess of the maximum amount of interest permitted by applicable law to be
charged for the use or detention, or the forbearance in the collection, of all
or any portion of the Loans or other obligations outstanding under this
Agreement or any other Loan Document (“Excess Interest”).  If any Excess
Interest is provided for, or is adjudicated to be provided for, herein or in any
other Loan Document, then in such event (a) the provisions of this Section shall
govern and control, (b) neither the Borrower nor any guarantor or endorser shall
be obligated to pay any Excess Interest, (c) any Excess Interest that the
Administrative Agent or any Lender may have received hereunder shall, at the
option of the Administrative Agent, be (i) applied as a credit against the then
outstanding principal amount of Obligations hereunder and accrued and unpaid
interest thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. 
Notwithstanding the foregoing, if for any period of time interest on any of
Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.

 

Section 13.21.               Construction.  The parties acknowledge and agree
that the Loan Documents shall not be construed more favorably in favor of any
party hereto based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation of the Loan
Documents.  The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrower has one or more Subsidiaries.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION
WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT, THE COVENANTS AND
AGREEMENTS

 

81

--------------------------------------------------------------------------------


 

CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE COVENANTS
AND AGREEMENTS CONTAINED IN THE COLLATERAL DOCUMENTS.

 

Section 13.22.               Lender’s Obligations Several.  The obligations of
the Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by the Lenders pursuant hereto shall be deemed to
constitute the Lenders a partnership, association, joint venture or other
entity.

 

Section 13.23.               Submission to Jurisdiction; Waiver of Jury Trial. 
The Borrower and the Guarantors hereby submit to the nonexclusive jurisdiction
of the United States District Court for the Northern District of Illinois and of
any Illinois State court sitting in the City of Chicago for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby.  The Borrower and
the Guarantors irrevocably waive, to the fullest extent permitted by law, any
objection which they may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  THE
BORROWER, THE GUARANTORS, THE ADMINISTRATIVE AGENT, AND THE LENDERS HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY.

 

Section 13.24.               USA Patriot Act.  Each Lender that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify, and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

 

Section 13.25.               Confidentiality.  Each of the Administrative Agent,
the Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors to the extent any such Person has
a need to know such Information (it being understood that the Persons to whom
such disclosure is made will first be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary and its obligations,
(g) with the prior written consent of the Borrower, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this

 

82

--------------------------------------------------------------------------------


 

Section or (B) becomes available to the Administrative Agent, any Lender or the
L/C Issuer on a non-confidential basis from a source other than the Borrower or
any Subsidiary or any of their directors, officers, employees or agents,
including accountants, legal counsel and other advisors, (i) to rating agencies
if requested or required by such agencies in connection with a rating relating
to the Loans or Commitments hereunder, or (j) to entities which compile and
publish information about the syndicated loan market, provided that only basic
information about the pricing and structure of the transaction evidenced hereby
may be disclosed pursuant to this subsection (j).  For purposes of this Section,
“Information” means all information received from the Borrower or any of the
Subsidiaries or from any other Person on behalf of the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a non-confidential basis
prior to disclosure by the Borrower or any of its Subsidiaries or from any other
Person on behalf of the Borrower or any of the Subsidiaries.

 

[SIGNATURE PAGES TO FOLLOW]

 

83

--------------------------------------------------------------------------------


 

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

 

“BORROWER”

 

 

 

SMART BUSINESS ACQUISITION, LLC (to be known as Smart Business Advisory and
Consulting, LLC)

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

“GUARANTORS”

 

 

 

SMART BUSINESS HOLDINGS, INC.

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

S-1

--------------------------------------------------------------------------------


 

 

“ADMINISTRATIVE AGENT”

 

 

 

BANK OF MONTREAL, as L/C Issuer, and as Administrative Agent

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

“LENDERS”

 

 

 

BMO CAPITAL MARKETS FINANCING, INC., as a Lender and as Swing Line Lender

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF PAYMENT REQUEST

 

[Date]

 

[Name of Lender]

[Address]

 

Attention:

 

Reference is made to the Credit Agreement, dated as of May 15, 2007, among SMART
BUSINESS ACQUISITION, LLC (to be known as Smart Business Advisory and
Consulting, LLC), the Guarantors party thereto, the Lenders party thereto, and
BANK OF MONTREAL, as Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”).  Capitalized terms used
herein and not defined herein have the meanings assigned to them in the Credit
Agreement.  [The Borrower has failed to pay its Reimbursement Obligation in the
amount of $                        .  Your Revolver Percentage of the unpaid
Reimbursement Obligation is $                          ] or
[                                                     has been required to
return a payment by the Borrower of a Reimbursement Obligation in the amount of
$                              .  Your Revolver Percentage of the returned
Reimbursement Obligation is $                              .]

 

 

Very truly yours,

 

 

 

 

,

 

as L/C Issuer

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF BORROWING

 

Date:                              ,         

 

To:                       Bank of Montreal, as Administrative Agent for the
Lenders parties to the Credit Agreement dated as of May 15, 2007 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
Smart Business Acquisition, LLC (to be known as Smart Business Advisory and
Consulting, LLC), certain Lenders which are signatories thereto, and Bank of
Montreal, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, Smart Business Acquisition, LLC (to be known as Smart Business
Advisory and Consulting, LLC) (the “Borrower”), refers to the Credit Agreement,
the terms defined therein being used herein as therein defined, and hereby gives
you notice irrevocably, pursuant to Section 1.6 of the Credit Agreement, of the
Borrowing specified below:

 

1.         The Business Day of the proposed Borrowing is                       ,
        .

 

2.         The aggregate amount of the proposed Borrowing is
$                            .

 

3.         The Borrowing is being advanced under the [Revolving] [Term B]
Credit.

 

4.         The Borrowing is to be comprised of $                       of [Base
Rate] [Eurodollar] Loans.

 

[5.      The duration of the Interest Period for the Eurodollar Loans included
in the Borrowing shall be                          months.]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a)          the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date); and

 

(b)         no Default or Event of Default has occurred and is continuing or
would result from such proposed Borrowing.

 

 

SMART BUSINESS ACQUISITION, LLC (to be known as Smart Business Advisory and
Consulting, LLC)

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NOTICE OF CONTINUATION/CONVERSION

 

Date:                          ,            

 

To:                  Bank of Montreal, as Administrative Agent for the Lenders
parties to the Credit Agreement dated as of May 15, 2007 (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”), among Smart
Business Acquisition, LLC (to be known as Smart Business Advisory and
Consulting, LLC), certain Lenders which are signatories thereto, and Bank of
Montreal, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, Smart Business Acquisition, LLC (to be known as Smart Business
Advisory and Consulting, LLC) (the “Borrower”), refers to the Credit Agreement,
the terms defined therein being used herein as therein defined, and hereby gives
you notice irrevocably, pursuant to Section 1.6 of the Credit Agreement, of the
[conversion] [continuation] of the Loans specified herein, that:

 

1.         The conversion/continuation Date is                     ,         .

 

2.         The aggregate amount of the [Revolving] [Term B] Loans to be
[converted] [continued] is $                            .

 

3.         The Loans are to be [converted into] [continued as] [Eurodollar]
[Base Rate] Loans.

 

4.         [If applicable:]  The duration of the Interest Period for the
[Revolving] [Term B] Loans included in the [conversion] [continuation] shall be
                 months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

(a)          the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date);
provided, however, that this condition shall not apply to the conversion of an
outstanding Eurodollar Loan to a Base Rate Loan; and

 

(b)         no Default or Event of Default has occurred and is continuing, or
would result from such proposed [conversion] [continuation].

 

 

SMART BUSINESS ACQUISITION, LLC (to be known as Smart Business Advisory and
Consulting, LLC)

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

TERM B NOTE

 

U.S. $

 

May 15, 2007

 

FOR VALUE RECEIVED, the undersigned, SMART BUSINESS ACQUISITION, LLC (to be
known as Smart Business Advisory and Consulting, LLC), a Delaware limited
liability company (the “Borrower”), hereby promises to pay to the order of
                                                   (the “Lender”) at the
principal office of Bank of Montreal, as Administrative Agent, in Chicago,
Illinois, in immediately available funds, the principal sum of
                                 Dollars ($                    ) or, if less,
the aggregate unpaid principal amount of all Term B Loans made or maintained by
the Lender to the Borrower pursuant to the Credit Agreement, in installments in
the amounts called for by Section 1.8(a) of the Credit Agreement, commencing on
September 30, 2007, together with interest on the principal amount of such
Term B Loan from time to time outstanding hereunder at the rates, and payable in
the manner and on the dates, specified in the Credit Agreement.

 

This Note is one of the Term B Notes referred to in the Credit Agreement dated
as of May 15, 2007, among the Borrower, the Guarantors party thereto, the
Lenders party thereto, and Bank of Montreal, as Administrative Agent for the
Lenders (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof.  All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of New York.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

SMART BUSINESS ACQUISITION, LLC (to be known as Smart Business Advisory and
Consulting, LLC)

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

REVOLVING NOTE

 

U.S. $

 

May 15, 2007

 

FOR VALUE RECEIVED, the undersigned, SMART BUSINESS ACQUISITION, LLC (to be
known as Smart Business Advisory and Consulting, LLC)], a Delaware limited
liability company (the “Borrower”), hereby promises to pay to the order of
                                         (the “Lender”) on the Revolving Credit
Termination Date of the hereinafter defined Credit Agreement, at the principal
office of Bank of Montreal, as Administrative Agent, in Chicago, Illinois, in
immediately available funds, the principal sum of
                                       Dollars ($                    ) or, if
less, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, together with interest
on the principal amount of each Revolving Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.

 

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of May 15, 2007, among the Borrower, the Guarantors party thereto, the
Lenders party thereto, and Bank of Montreal, as Administrative Agent for the
Lenders (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof.  All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of New York.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

SMART BUSINESS ACQUISITION, LLC (to be known as Smart Business Advisory and
Consulting, LLC)

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-3

 

SWING NOTE

 

U.S. $

 

May 15, 2007

 

FOR VALUE RECEIVED, the undersigned, SMART BUSINESS ACQUISITION, LLC (to be
known as Smart Business Advisory and Consulting, LLC), a Delaware limited
liability company (the “Borrower”), hereby promises to pay to the order of
                                       (the “Lender”) on the Revolving Credit
Termination Date of the hereinafter defined Credit Agreement, at the principal
office of Bank of Montreal, as Administrative Agent, in Chicago, Illinois, in
immediately available funds, the principal sum of
                                                 Dollars
($                      ) or, if less, the aggregate unpaid principal amount of
all Swing Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of each Swing Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.

 

This Note is the Swing Note referred to in the Credit Agreement dated as of
May 15, 2007, among the Borrower, the Guarantors party thereto, the Lenders
party thereto, and Bank of Montreal, as Administrative Agent for the Lenders (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof.  All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of New York.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

SMART BUSINESS ACQUISITION, LLC (to be known as Smart Business Advisory and
Consulting, LLC)

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

SMART BUSINESS ACQUISITION, LLC
(to be known as Smart Business Advisory and Consulting, LLC)

 

COMPLIANCE CERTIFICATE

 

To:                              Bank of Montreal, as Administrative
Agent under, and the Lenders party to,
the Credit Agreement described below

 

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Credit Agreement dated as of May 15, 2007,
among us (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”).  Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.            I am the duly elected                          of Smart Business
Acquisition, LLC (to be known as Smart Business Advisory and Consulting, LLC);

 

2.            I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.            The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Compliance Certificate, except as set forth below;

 

4.            The financial statements required by Section 8.5 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete as of the date and for the periods
covered thereby; and

 

5.            The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this              day of
                                     20      .

 

 

[INSERT NAME OF BORROWER]

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I

TO COMPLIANCE CERTIFICATE

 

SMART BUSINESS ACQUISITION, LLC
(TO BE KNOWN AS SMART BUSINESS ADVISORY AND CONSULTING, LLC)

 

COMPLIANCE CALCULATIONS

FOR CREDIT AGREEMENT DATED AS OF MAY 15, 2007

 

CALCULATIONS AS OF                   ,         

 

A.

Total Funded Debt/EBITDA Ratio (Section 8.22(a))

 

 

 

 

 

 

 

1.

Total Funded Debt

 

$

             

 

 

 

 

 

 

 

2.

Net Income for past 4 quarters

 

             

 

 

 

 

 

 

3.

Interest Expense for past 4 quarters

 

             

 

 

 

 

 

 

4.

Income taxes for past 4 quarters

 

             

 

 

 

 

 

 

5.

Depreciation and Amortization Expense for past 4 quarters

 

             

 

 

 

 

 

 

6.

Management Fees paid during past 4 quarters

 

             

 

 

 

 

 

 

7.

Schedule 5.1 Adjustments for past 4 quarters (if applicable)

 

             

 

 

 

 

 

 

8.

Pro Forma adjustments acceptable to Administrative Agent

 

             

 

 

 

 

 

 

9.

Sum of Lines A2, A3, A4, A5, A6, A7 and A8 (“EBITDA”)

 

             

 

 

 

 

 

 

10.

Ratio of Line A1 to A9

 

     :1.0

 

 

 

 

 

 

11.

Line A10 ratio must not exceed

 

     :1.0

 

 

 

 

 

 

12.

Compliance (circle yes or no)

 

yes/no

 

 

 

 

 

B.

Fixed Charge Coverage Ratio (Section 8.22.(b))

 

 

 

 

 

 

 

1.

Net Income for past 4 quarters

 

$

             

 

 

 

 

 

 

 

2.

Interest Expense for past 4 quarters

 

$

             

 

 

 

 

 

 

 

3.

Income taxes for past 4 quarters

 

$

             

 

 

 

 

 

 

 

4.

Depreciation and Amortization Expense for past 4 quarters

 

$

             

 

 

 

 

 

 

 

5.

Management Fees paid during past 4 quarters

 

$

             

 

 

 

 

 

 

 

6.

Schedule 5.1 Adjustments for past 4 quarters (if applicable)

 

$

             

 

 

 

 

 

 

 

7.

Pro Forma adjustments acceptable to Administrative Agent

 

$

             

 

 

 

 

 

 

 

8.

Sum of lines B1, B2, B3, B4, B5, B6 and B7 (“EBITDA”)

 

$

             

 

--------------------------------------------------------------------------------


 

 

9.

Principal payments for past 4 quarters

 

$

             

 

 

 

 

 

 

 

10.

Interest Expense for past 4 quarters

 

$

             

 

 

 

 

 

 

 

11.

Management Fees paid during past 4 quarters

 

$

             

 

 

 

 

 

 

 

12.

Restricted Payments per 8.12(c) during past 4 quarters

 

$

             

 

 

 

 

 

 

 

13.

Income taxes for past 4 quarters

 

$

             

 

 

 

 

 

 

 

14.

Sum of Lines B9, B10, B11, B12, and B13

 

$

             

 

 

 

 

 

 

 

15.

Ratio of Line B8 to Line B14

 

     :1.0

 

 

 

 

 

 

16.

Line B15 ratio must not be less than

 

     :1.0

 

 

 

 

 

 

17.

Compliance (circle yes or no)

 

yes/no

 

 

 

 

 

C.

Minimum EBITDA (Section 8.22(c))

 

 

 

 

 

 

 

1.

Net Income for past 4 quarters

 

$

             

 

 

 

 

 

 

 

2.

Interest Expense for past 4 quarters

 

$

             

 

 

 

 

 

 

 

3.

Income taxes for past 4 quarters

 

$

             

 

 

 

 

 

 

 

4.

Depreciation and Amortization for past 4 quarters

 

$

             

 

 

 

 

 

 

 

5.

Sum of Lines C1, C2, C3 and C4 (“EBITDA”)

 

$

             

 

 

 

 

 

 

 

6.

Minimum Required Amount *

 

$

             

 

 

 

 

 

 

 

7.

Compliance (circle yes or no)

 

yes/no

 

 

 

 

 

D.

Capital Expenditures (Section 8.22(c))

 

 

 

 

 

 

 

1.

Year-to-date Capital Expenditures

 

$

             

 

 

 

 

 

 

 

2.

Maximum permitted amount

 

$

             

 

 

 

 

 

 

 

3.

Compliance (circle yes or no)

 

yes/no

 

--------------------------------------------------------------------------------

* To be increased by an amount equal to 80% of EBITDA of the Target of each
Permitted Acquisition.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ADDITIONAL GUARANTOR SUPPLEMENT

 

                    ,        

 

Bank of Montreal, as Administrative Agent for the Lenders named in the Credit
Agreement dated as of May 15, 2007, among Smart Business Acquisition, LLC (to be
known as Smart Business Advisory and Consulting, LLC), as Borrower, the
Guarantors referred to therein, the Lenders from time to time party thereto, and
the Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”)

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

 

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof.  The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 12 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

 

--------------------------------------------------------------------------------


 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof.  This Agreement shall be construed in accordance
with and governed by the internal laws of the State of New York.

 

 

Very truly yours,

 

 

 

[NAME OF SUBSIDIARY GUARANTOR]

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ASSIGNMENT AND ACCEPTANCE

 

Dated                  ,     

 

Reference is made to the Credit Agreement dated as of May 15, 2007 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”) among
Smart Business Acquisition, LLC (to be known as Smart Business Advisory and
Consulting, LLC), the Guarantors party thereto, the Lenders party thereto, and
Bank of Montreal, as Administrative Agent for the Lenders (the “Administrative
Agent”).  Terms defined in the Credit Agreement are used herein with the same
meaning.

 

                                                                                               
(the “Assignor”) and                                         (the “Assignee”)
agree as follows:

 

1.         The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, the amount and
specified percentage interest shown on Annex I hereto of the Assignor’s rights
and obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Commitments as in effect
on the Effective Date and the Loans, if any, owing to the Assignor on the
Effective Date and the Assignor’s Revolver Percentage of any outstanding L/C
Obligations.

 

2.         The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

 

3.         The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) and (b) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as

 

--------------------------------------------------------------------------------


 

Administrative Agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (v) specifies as its lending
office (and address for notices) the offices set forth on its Administrative
Questionnaire.

 

4.         As consideration for the assignment and sale contemplated in Annex I
hereof, the Assignee shall pay to the Assignor on the Effective Date in Federal
funds the amount agreed upon between them.  It is understood that commitment
and/or letter of credit fees accrued to the Effective Date with respect to the
interest assigned hereby are for the account of the Assignor and such fees
accruing from and including the Effective Date are for the account of the
Assignee.  Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

 

5.         The effective date for this Assignment and Acceptance shall be
                       (the “Effective Date”).  Following the execution of this
Assignment and Acceptance, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent and, if required, the
Borrower.

 

6.         Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

 

7.         Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments under the Credit
Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

 

2

--------------------------------------------------------------------------------


 

8.         This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

 

[ASSIGNOR LENDER]

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

[ASSIGNEE LENDER]

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name

 

 

 

Title

 

 

Accepted and consented this

 

             day of              

 

 

 

SMART BUSINESS ACQUISITION, LLC

 

(to be known as Smart Business Advisory

 

and Consulting, LLC)

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

Accepted and consented to by the Administrative

 

Agent and L/C Issuer this        day of        

 

 

 

BANK OF MONTREAL, as Administrative Agent

 

and L/C Issuer

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name

 

 

 

Title

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX I

TO ASSIGNMENT AND ACCEPTANCE

 

The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

 

FACILITY ASSIGNED

 

AGGREGATE
COMMITMENT/LOANS
FOR ALL LENDERS

 

AMOUNT OF
COMMITMENT/LOANS
ASSIGNED

 

PERCENTAGE ASSIGNED
OF COMMITMENT/LOANS

 

 

 

 

 

 

 

 

 

Revolving Credit

 

$

  

 

$

  

 

 

%

 

 

 

 

 

 

 

 

Term B Loan

 

$

  

 

$

  

 

 

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS

 

NAME OF LENDER

 

TERM B LOAN
COMMITMENT

 

REVOLVING CREDIT
COMMITMENT

 

 

 

 

 

 

 

BMO Capital Markets Financing, Inc.

 

$

20,000,000

 

$

0

 

 

 

 

 

 

 

Bank of Montreal

 

$

25,000,000

 

$

20,000,000

 

 

 

 

 

 

 

TOTAL

 

$

45,000,000

 

$

20,000,000

 

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 5.1

 

EBITDA

 

FISCAL QUARTER ENDED

 

EBITDA

 

 

 

 

 

June 30, 2006

 

$

5,464,511

 

 

 

 

 

September 30, 2006

 

$

3,947,316

 

 

 

 

 

December 31, 2006

 

$

(235,227

)

 

 

 

 

March 31, 2007

 

$

4,487,556

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.2

 

SUBSIDIARIES

 

NAME

 

JURISDICTION OF
ORGANIZATION

 

PERCENTAGE
OWNERSHIP

 

OWNER

 

 

 

 

 

 

 

 

 

Smart Financial Advisors, LLC

 

Commonwealth of Pennsylvania

 

100%

 

Borrower

 

 

 

 

 

 

 

 

 

Smart Business Advisory and Consulting UK Limited

 

United Kingdom

 

100%

 

Borrower

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.5

 

FINANCIAL STATEMENT EXCEPTIONS TO GAAP

 

Goodwill

 

Goodwill, including direct costs of acquisitions, is amortized over 5 years. 
The Initial Acquired Business tests goodwill for impairment periodically.  If
impairment occurs, the carrying value of goodwill is reduced.

 

Pension Obligations

 

Certain pension obligations arising from the acquisition of Grabush Newman and
Company, P.A. on May 1, 2003 and related employment agreements entered into with
certain key employees were not accounted for until 2006.  Upon the conversion of
the LLP structure into the alternative practice structure in 2006, these
retirement obligations were settled with these key employees and the related
amounts expensed.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.10

 

TITLE TO ASSETS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.11

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.14

 

AFFILIATE TRANSACTIONS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.7

 

ASSUMED LIABILITIES

 

I. All Benefits Practice Obligations, as defined in the Initial Acquisition
Agreement.

 

Retention Bonuses
Projected Obligations as of March 31,
2007
Assuming Employment by Smart LLC
through January 31, 2008

 

 

Last Name

 

First Name

 

Potential
Retention
Obligations

 

[Individual information omitted from copy]

 

 

 

 

 

 

 

 

 

 

 

Totals

 

 

 

$

1,759,084

 

 

--------------------------------------------------------------------------------


 

II. All payment obligation arising out of deferred compensation or pension
obligations to the current or former employees or Members of Borrower or
Affiliates.

 

Name

 

Purpose

 

Date of Note or
Obligation

 

Remaining
Term

 

Monthly
Pension or
Severance
Payments

 

Face
Value

 

 

 

 

 

 

 

 

 

 

 

 

 

[Individual information omitted from copy]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

401K Match payable

 

 

 

 

 

 

 

 

 

971,537

 

 

 

 

 

 

 

 

 

 

 

 

 

Accrued employee bonuses

 

 

 

 

 

 

 

 

 

358,587

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

2,695,020

 

 

III. The payment obligation in the amount of $234,236.36 as of the Closing Date
arising out of that certain Asset Purchase Agreement, dated as of March 1, 2003,
by and among Smart LLP, Strategis Asset Valuation and Management, Inc., and the
shareholders party thereto.

 

IV. The payment obligation in the amount of $527,332.35 as of the Closing Date
arising out of that certain Unsecured Promissory Note, dated as of May 1, 2003,
among Smart LLP and Grabush, Newman & Co., P.A.

 

V. The payment obligation in the amount of $4,865.40 as of the Closing Date
arising out of that certain copier purchase agreement, dated as of February 15,
2003, among Smart LLP and Noreast Capital Corporation.

 

2

--------------------------------------------------------------------------------


 

VI. The payment obligation in the amount of $213,650.72 as of the Closing Date
arising out of the redemption of partnership interests.

 

3

--------------------------------------------------------------------------------

 